 



Exhibit 10.1

ASSIGNMENT AND ASSUMPTION AGREEMENT

     This Agreement is made, this 8th day of January, 2001, between SHONAC
CORPORATION, an Ohio corporation having its principal offices located at 1675
Watkins Road, Columbus, Ohio 43207 (“Assignor”) and DSW SHOE WAREHOUSE, INC., a
Missouri corporation having its principal offices located at 1675 Watkins Road,
Columbus, Ohio 43207 (“Assignee”).

RECITALS

     WHEREAS, Assignor is the Subtenant under a certain sublease dated June 12,
2000, by and between Assignor and Jubilee Limited Partnership, an Ohio limited
partnership (“Sublandlord”), relative to approximately 25,955 square feet of
real property known as Baileys Crossroads Shopping Center, 5518 Leesburg Pike,
Baileys Crossroads, Virginia 22041 (the “Lease”); and

     WHEREAS, Assignee is a wholly owned subsidiary of Assignor.

AGREEMENT

     NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, the parties agree as follows:

1. Assignor hereby sells, assigns, and conveys to Assignee all of Assignor’s
rights, title, and interest under the Lease.

2. Assignee hereby accepts this assignment and agrees to perform all obligations
for which the Tenant is responsible under the Lease.

3. Assignor warrants that the Lease is in full force and effect, that neither
Assignor nor Landlord is in breach thereof or in default thereunder, that the
Lease has not been modified or amended, except as stated above, and that the
Lease is valid and enforceable. Assignor further warrants that it has not
previously assigned the Lease or sublet the Premises, that its interest in the
Lease is unencumbered, and that Assignor has full power and authority to assign
its interest under the Lease.

4. Assignor hereby agrees to indemnify and hold Assignee harmless from all
liability, loss, damage, and expense incurred by Assignee as a result of any
defaults by Assignor as Tenant under the Lease which may have occurred or may
occur at any time prior to the effective date of this Agreement, and from all
liability, loss, damage, and expense that Assignee may suffer by reason of any
challenge to the validity or enforceability of the Lease or to any of the terms
thereof.

5. Assignee hereby agrees to indemnify and hold Assignor harmless from all
liability, loss, damage, and expense incurred by Assignor as a result of any
defaults by Assignee as Tenant under the lease which may occur at any time after
the effective date of this agreement.

6. In no event will this Assignment and Assumption Agreement operate to release
Assignor from its primary obligations and liabilities under the Lease.

Executed as of the day and year first above written.

 



--------------------------------------------------------------------------------



 



              Signed and acknowledged in the presence of:       ASSIGNOR:
 
                    SHONAC CORPORATION
 
           
/s/ Christy Cuschleg
      BY:   /s/ Jeffrey P. Meena
 
           
/s/ Tracy L Snow
      NAME:   Jeffrey P. Meena
 
           

      TITLE:   Vice President-Controller/Asst. Secy.

           
 
                    ASSIGNEE:
 
                    DSW SHOE WAREHOUSE, INC.
 
           
/s/ Christy Cuschleg
      BY:   /s/ John C. Rossler
 
           
/s/ Tracy L Snow
      NAME:   John C. Rossler
 
           

      TITLE:   President

           

                 
STATE OF OHIO
    )          

    )     SS:    
COUNTY OF FAIRFIELD
    )          

     The foregoing instrument was acknowledged before me this 4th day of
January, 2001, by Jeffrey P. Meena, Vice President-Controller/Assistant
Secretary, of SHONAC CORPORATION, an Ohio corporation, on behalf of the
corporation.

     

  /s/ Christy Cuschleg

   

  Notary Public

  Christy Cuschleg

  Commission expires 8/2/04

                 
STATE OF OHIO
    )          

    )     SS:    
COUNTY OF FAIRFIELD
    )          

     The foregoing instrument was acknowledged before me this 8th day of
January, 2001, by John C. Rossler, President, of DSW SHOE WAREHOUSE, INC., a
Missouri corporation, on behalf of the corporation.

     

  /s/ Christy Cuschleg

   

  Notary Public

  Christy Cuschleg

  Commission expires 8/2/04

 



--------------------------------------------------------------------------------



 



SUBLEASE

     
SUBLESSOR:
  JUBILEE LIMITED PARTNERSHIP,

  an Ohio Limited partnership

  1798 FREBIS AVENUE

  COLUMBUS, OHIO 43206-3764
 
   
SUBLESSEE:
  SHONAC CORPORATION,

  an Ohio Corporation

  1675 WATKINS ROAD

  COLUMBUS, OHIO 43207
 
   
PREMISES:
  5516 LEESBURG PIKE

  BAILEYS CROSSROADS

  FAIRFAX,VA 220417

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
SECTION 1
      PREMISES
 
           
SECTION 2
      TERM
 
           
SECTION 3
      COMMENCEMENT DATE
 
           
SECTION 4
      RENEWAL OPTIONS
 
           
SECTION 5
      MINIMUM RENT
 
           
SECTION 6
      PERCENTAGE RENT
 
           
SECTION 7 INTENTIONALLY DELETED
    SECURITY DEPOSIT
 
           
SECTION 8
      RIGHT TO REMODEL
 
           
SECTION 9
      UTILITIES
 
           
SECTION 10
      GLASS
 
           
SECTION 11
      PERSONAL PROPERTY
 
           
SECTION 12
      RIGHT TO MORTGAGE
 
           
SECTION 13
      SUBLEASE OR ASSIGNMENT
 
           
SECTION 14
      COMMON AREAS
 
           
SECTION 15
      OPERATION OF COMMON AREAS
 
           
SECTION 16
      COMMON AREA MAINTENANCE, SUBLESSEE’S SHARE
 
           
SECTION 17
      EMINENT DOMAIN
 
           
SECTION 18
      SUBLESSEE’S TAXES
 
           
SECTION 19
      RISK OF GOODS
 
           
SECTION 20
      USE AND OCCUPANCY
 
           
SECTION 21
      NUISANCES
 
           
SECTION 22
      WASTE AND REFUSE REMOVAL
 
           
SECTION 23
      FIRE AND CASUALTY
 
           
SECTION 24
      SUBLESSOR REPAIRS
 
           
SECTION 25
      SUBLESSEE’S REPAIRS
 
           
SECTION 26
      COVENANT OF PEACEFUL POSSESSION
 
           
SECTION 27
      SUBLESSEE’S AND SUBLESSOR’S INSURANCE; INDEMNITY
 
           
SECTION 28
      REAL ESTATE TAXES
 
           
SECTION 29
      SUBLESSEE’S INSURANCE CONTRIBUTION
 
           
SECTION 30
      FIXTURES

 



--------------------------------------------------------------------------------



 



             
SECTION 31
      SURRENDER
 
           
SECTION 32
      HOLDING OVER
 
           
SECTION 33
      NOTICE
 
           
SECTION 34
      DEFAULT
 
           
SECTION 35
      WAIVER OF SUBROGATION
 
           
SECTION 36
      LIABILITY OF SUBLESSOR; EXCULPATION
 
           
SECTION 37
      RIGHTS CUMULATIVE
 
           
SECTION 38
      MITIGATION OF DAMAGES
 
           
SECTION 39
      SIGNS
 
           
SECTION 40
      ENTIRE AGREEMENT
 
           
SECTION 41
INTENTIONALLY DELETED     SUBLESSOR’S LIEN
 
           
SECTION 42
      BINDING UPON SUCCESSORS
 
           
SECTION 43
      HAZARDOUS SUBSTANCES
 
           
SECTION 44
      TRANSFER OF INTEREST
 
           
SECTION 45
      ACCESS TO PREMISES
 
           
SECTION 46
      HEADINGS
 
           
SECTION 47
      NON-WAIVER
 
           
SECTION 48
      SHORT FORM SUBLEASE
 
           
SECTION 49
      REFERENCE TO MASTER LEASE
 
           
SECTION 50
      ESTOPPEL CERTIFICATE

 



--------------------------------------------------------------------------------



 



SUBLEASE

     THIS AGREEMENT OF SUBLEASE, made this 12 day of June, 2000, by and between
Jubilee Limited Partnership, an Ohio limited partnership (hereinafter referred
to as “Sublessor”), with offices at 1798 Frebis Avenue, Columbus, Ohio
43206-3764 and Shonac Corporation, an Ohio corporation, dba DSW Shoe Warehouse,
with offices at 1675 Watkins Road, Columbus, Ohio 43207 (hereinafter referred to
as “Sublessee”).

WITNESSETH:

SECTION 1. PREMISES

     (a) Sublessor, in consideration of the rents to be paid and covenants and
agreements to be performed by Sublessee, does hereby sublease unto Sublessee the
premises (hereinafter referred to as the “premises” or “demised premises”) in
the Baileys Crossroads Shopping Center (hereinafter referred to as the “Shopping
Center”), on the northeast side of Leesburg Pike at 5516 Leesburg Pike, Baileys
Crossroads, in the City of Fairfax, and State of Virginia. The location, size,
and area of the demised premises and of the Shopping Center shall be
substantially as shown on Exhibit “A” attached hereto and made a part hereof. A
legal description of the Shopping Center is shown on Exhibit “A-l” attached
hereto and made a part hereof. Sublessee shall not change the configuration of
the Shopping Center or consent to any proposed change by Landlord which requires
Sublessor’s consent under the Master Lease (as those terms are defined in
Section 49 below) so as to materially adversely affect access to, visibility of
or parking for the premises without the prior written consent of Sublessee.

     (b) The demised premises shall have a ground floor area of approximately
25,955 square feet.

SECTION 2. TERM

     The term of this Sublease shall be for a period of approximately nine
(9) years, beginning on the commencement date (as hereinafter defined), and
expiring on November 30, 2009.

SECTION 3. COMMENCEMENT DATE

     (a) As herein used, the phrase “commencement date” shall mean the earlier
of: (i) the day Sublessee opens for business in the demised premises, or
(ii) ninety (90) days after Sublessor has delivered to Sublessee possession of
the demised premises as same are to be substantially completed by Sublessor and
ready for occupancy, as in (b) below. The anticipated delivery date is within
six (6) months of a fully executed sublease agreement. Sublessee shall not be
required to accept delivery between 11-01-00 and 01-31-01. Should Sublessee not
receive possession by 01-31-01, Sublessee at its

4



--------------------------------------------------------------------------------



 



option may terminate this sublease agreement by notice to Sublessor at any time
prior to delivery of possession of the demised premises to Sublessee.
Notwithstanding the above, Sublessor shall give Sublessee at least sixty
(60) days advance written notice of its anticipated delivery date, so that
Sublessee might plan accordingly.

     (b) Possession of the demised premises shall not be deemed to have been
given to Sublessee unless the demised premises are ready for the installation of
Sublessee’s fixtures and finishing work by Sublessee, and are free of any
violation of laws, ordinances, regulations and building restrictions relating to
the possession or use of or construction upon the demised premises. Sublessor’s
work is listed on Exhibit “B”, attached hereto and made a part hereof.

     (c) Prior to the date on which possession is delivered to Sublessee as
aforesaid, Sublessee shall have the right to enter the demised premises at its
own risk rent-free for the purpose of preparing for its occupancy, installing
fixtures and equipment, and receiving merchandise and other property, provided
that it does not unreasonably interfere with Sublessor’s construction
activities. All work other than that to be performed by Sublessor is to be done
by Sublessee within ninety (90) days after the date possession of the demised
premises has been delivered to Sublessee, at Sublessee’s expense in accordance
with the provisions of this Sublease and as set forth in the schedule entitled
Description of Sublessee’s Work and attached hereto as Exhibit “C” and made a
part hereof.

     (d) From the date upon which the demised premises are delivered to
Sublessee for its work until the commencement date of the sublease term,
Sublessee shall observe and perform all of its obligations under this Sublease
(except its obligation to operate and to pay minimum rent, percentage rent, its
pro rata share of maintenance costs, provided for in Section 16 hereof, its pro
rata share of real estate taxes provided for in Section 28 hereof and its
prorata share of insurance provided for in Section 29 hereof). In the event
Sublessee fails to open for business within ninety (90) days after the date
possession of the demised premises has been delivered to Sublessee, Sublessor,
in addition to any and all other available remedies, may require Sublessee to
pay to Sublessor, in addition to all other rent and charges herein, as
liquidated damages and not as a penalty, an amount equal to one-one hundred
eightieth (1/180) of the annual minimum rent for each day such failure to open
continues.

SECTION 4. RENEWAL OPTIONS

     (a) Provided Sublessor has exercised its renewal option (of which notice
shall also be given to

5



--------------------------------------------------------------------------------



 



Sublessee) as granted in the Master Lease; and provided Sublessee has fully
complied with all of the terms, provisions, and conditions on its part to be
performed under this Sublease and is not in default under this Sublease,
Sublessee may, by giving written notice to the Sublessor at least fifteen
(15) months on or before the expiration of the original term of this Sublease,
extend such term for a period of ten (10) year(s) upon the same covenants and
agreements as are herein set forth, except that the minimum rent during the
first renewal term shall be increased to Forty-Seven Thousand Five Hundred
Eighty Four and 17/100 Dollars ($47,584.17) each month.

     (b) Provided Sublessor has exercised its renewal option as granted in, the
Master Lease; and provided Sublessee has fully complied with all of the terms,
provisions and conditions on its part to be performed under this Sublease, is
not in default under this Sublease and has exercised its first option to renew
hereunder, Sublessee may, by giving written notice to the Sublessor at least
fifteen (15) months on or before the expiration of the first extended term of
this Sublease, extend such term for an additional period of ten (10) year(s)
upon the same covenants and agreements as the first extended term except that
the minimum rent (as increased pursuant to subparagraph (a) above) during this
second renewal term shall be further increased Fifty-One Thousand Nine Hundred
Ten Dollars ($51,910.00) each month.

SECTION 5. MINIMUM RENT

     (a) Sublessee agrees to pay to Sublessor, as minimum rent for the demised
premises, equal consecutive monthly installments of: (i) Forty-Three Thousand
Two Hundred Fifty Eight and 33/100 Dollars ($43,258.33), commencing on the
commencement date, and continuing on the first day of each calendar month during
years one (1) through five (5) of the initial term of this Sublease;
(ii) Forty-Five Thousand Four Hundred Twenty One and 25/100 Dollars ($45,421.25)
each calendar month during years six (6) through the remainder of the initial
term of this Sublease. All such rental shall be payable to Sublessor in advance,
without prior written notice or demand and without any right of deduction,
abatement, counterclaim or offset whatsoever (unless specifically permitted in
this sublease agreement). As used in this Sublease, the term “minimum rent”
means the minimum rent set forth in this subparagraph (a).

     (b) If the Sublease term shall commence on a day other than the first day
of a calendar month or shall end on a day other than the last day of a calendar
month, the minimum rental for such first or last fractional month shall be such
proportion of the monthly minimum rental as the number of days in such
fractional month bears to the total number of days in such calendar month.

6



--------------------------------------------------------------------------------



 



     (c) Until further notice to Sublessee, all rental payable under this
Sublease shall be payable to Sublessor and mailed to Sublessor at 1798 Frebis
Avenue, Columbus, Ohio 43206-3764.

     (d) In the event any sums required hereunder to be paid are not received on
or before the fifth (5th) calendar day after the same are due, then, for each
and every late payment, Sublessee shall immediately pay, as additional rent, a
service charge equal to Fifty Dollars ($50.00). Sublessee shall pay an
additional late charge in the same amount for each additional seven (7) day
period after the same are due until such payment has been received by Sublessor.
The foregoing late charge is in addition to all default remedies of Sublessor
pursuant to Section 34 below.

SECTION 6. PERCENTAGE RENT

     (a) Sublessee shall pay to Sublessor as additional rent, a percentage
rental of two percent (2%) annually of the “gross receipts” that exceed: (i)
$12,977,500.00 during Yrs. 1-5; (ii) $13,626,375.00 during Yrs. 6 through the
remainder of the initial term; (iii) $14,275,251.00 during the first renewal
term; and (iv) $15,573,000.00 during the second renewal term.

     (b) For purposes hereof, a sublease year shall consist of a consecutive
twelve (12) calendar month period commencing on the commencement of the term of
this Sublease; provided, however, that if this Sublease commences on a day other
than the first day of a calendar month, then the first sublease year shall
consist of such fractional month plus the next succeeding twelve (12) full
calendar months, and the last sublease year shall consist of the period
commencing from the end of the preceding sublease year and ending with the end
of the term of the Sublease, whether by expiration of term or otherwise. In the
event percentage rental shall commence to accrue on a day other than the first
day of a sublease year, the percentage rental for such sublease year shall be
adjusted on a pro rata basis, based upon the actual number of days in such
sublease year.

     (c) Each sublease year shall constitute a separate accounting period, and
the computation of percentage rental due for any one period shall be based on
the gross receipts for such sublease year.

     (d) The term “gross receipts” as used in this Sublease is hereby defined to
mean the gross dollar aggregate of all sales or rental or manufacture or
production of merchandise and all services, income and other receipts whatsoever
of all business conducted in, at or from any part of the demised premises,
whether for cash, credit, check, charge account, gift or merchandise certificate
purchased or for other disposition of value regardless of collection. Should any
departments, divisions or parts of Lessee’s business be conducted by any
subleases, concessionaires, licensees, assignees or others, then there shall

7



--------------------------------------------------------------------------------



 



be included in Lessee’s “gross sales,” all “gross sales” of such department,
division or part, whether the receipts be obtained at the demised premises or
elsewhere in the same manner as if such business had been conducted by Lessee.
Gross Receipts shall exclude the following: (i) any amount representing sales,
use, excise or similar taxes; (ii) the amount of refunds, exchanges or returns
by customers or allowances to customers.

     (e) The percentage rental, if any, shall be paid within ninety (90) days
after the end of each sublease year, accompanied by a statement in writing
signed by Sublessee setting forth its gross receipts from the sale of all items
for such sublease year. Sublessee shall keep at its principal executive offices,
where now or hereafter located, true and accurate accounts of all receipts from
‘the demised premises. Sublessor, its agents and accountants, shall have access
to such records for the two (2) prior Lease Years at any and all times during
regular business hours for the purpose of examining or auditing the same.
Sublessee shall also furnish to Sublessor any and all supporting data in its
possession relating to gross sales and any deductions therefrom as Sublessor may
reasonably require. Sublessor agrees to keep any information obtained therefrom
confidential, except as may be required for Sublessor’s tax returns, or in the
event of litigation or arbitration where such matters are material.

     (f) Sublessee shall at all times maintain accurate records which shall be
available for Sublessor’s inspection at any reasonable time.

     (g) If Sublessor, for any reason, questions or disputes any statement of
percentage rental prepared by Sublessee, then Sublessor, at its own expense, may
employ such accountants as Sublessor may select to audit and determine the
amount of gross sales for the period or periods covered by such statements. If
the report of the accountants employed by Sublessor shall show any additional
percentage rents payable by Sublessee, then Sublessee shall pay to Sublessor
such additional percentage rents plus interest at one (1) point over the prime
rate, commencing on the date such percentage rentals should have been paid,
within thirty (30) days after such report has been forwarded to Sublessee,
unless Sublessee shall, within said thirty (30) day period, notify Sublessor
that Sublessee questions or disputes the correctness of such report. In the
event that Sublessee questions or disputes the correctness of such report, the
accountants employed by Sublessee and the accountants employed by Sublessor
shall endeavor to reconcile the question(s) or dispute(s) within thirty
(30) days after the notice from Sublessee questioning or disputing the report of
Sublessor’s accountants. In the event that it is finally determined by the
parties that Sublessee has understated percentage rent for any Sublease year by
three percent (3%) or more,

8



--------------------------------------------------------------------------------



 



Sublessee shall pay the reasonable cost of the audit. Furthermore, if
Sublessee’s gross sales cannot be verified due to the insufficiency or
inadequacy of Sublessee’s records, then Sublessee shall pay the cost of the
audit. The cost of any audit resulting from failure to report percentage rent
after written notification of default shall be at the sole cost of Sublessee.

SECTION 7. SECURITY DEPOSIT-DELETED

SECTION 8. RIGHT TO REMODEL

     Sublessee may, at Sublessee’s expense, make non-structural repairs and
alterations to the interior of the demised premises in accordance with all laws
and in the exercise of good business judgement. Subject to any consent
requirements of Landlord under the Master Lease, Sublessee may not make any
structural or exterior changes to the premises without the prior written consent
of Sublessor, which consent shall not be unreasonably withheld or delayed. Any
structural alteration may not diminish the market value of the demised premises.
All plans for such remodeling shall be submitted to Sublessor for endorsement of
its approval prior to commencement of work. Upon Sublessor’s request, Sublessee
shall be obligated, if it remodels and/or alters the demised premises, to
restore the demised premises upon vacating the same. Sublessee will indemnify
and save harmless the Sublessor from and against all mechanics liens or claims
by reason of repairs, alterations or improvements which may be made by Sublessee
to the demised premises. Inasmuch as any such alterations, additions or other
work in or to the demised premises may constitute or create a hazard,
inconvenience or annoyance to the public and other Sublessees in the Shopping
Center, Sublessee shall, if so directed in writing by Sublessor, erect
barricades, temporarily close the demised premises, or affected portion thereof,
to the public or take whatever measures are necessary to protect the building
containing the demised premises, the public and the other Sublessees of the
Shopping Center for the duration of such alterations, additions or other work.
If Sublessor determines, in its sole judgment, that Sublessee has failed to take
any of such necessary protective measures, Sublessor may do so and Sublessee
shall reimburse Sublessor for the cost thereof within ten (10) days after
Sublessor bills Sublessee therefor.

     All such work shall be performed lien free by Sublessee. In the event a
mechanic’s lien is filed against the premises or the Shopping Center, Sublessee
shall discharge or bond off same within ten (10) days from the filing thereof.
If Sublessee fails to discharge said lien, Sublessor may bond off or pay same
without inquiring into the validity or merits of such lien, and all sums so
advanced shall be paid on demand by Sublessee as additional rent.

9



--------------------------------------------------------------------------------



 



SECTION 9. UTILITIES

     The Sublessee agrees to be responsible and pay for all public utility
services rendered or furnished to the demised premises during the term hereof,
including, but not limited to, heat, water, gas, electric, steam, telephone
service and sewer services, together with all taxes, levies or other charges on
such utility services when the same become due and payable Sublessor will use
its best efforts to separately meter utilities. Sublessor shall provide, or
cause to be provided, all such utility services to the premises. Sublessee shall
be responsible for all utility services and costs inside the premises. Should
any utility service not be separately metered, then Sublessee shall be
responsible for its prorata share thereof as determined from time to time and
billed by Sublessor. Sublessor shall not be liable for the quality or quantity
of or interference involving such utilities unless due directly to Sublessor’s
negligence.

     During the term hereof or any renewal or extension period, whether the
demised premises are occupied or unoccupied, Sublessee agrees to maintain heat
sufficient to heat the demised premises so as to avert any damage to the demised
premises on account of cold weather.

     Sprinkler systems, if any, located in Sublessee’s area shall be maintained
in accordance with National Fire Protection Association standards to ensure
proper operation. Sprinkler control valves (interior and exterior) located in
Sublessee’s area shall be monitored by supervisory alarm service. In the event
fifty percent (50%) or more of the total number of sprinkler heads require
replacement at any one time as part of ordinary maintenance, such cost shall be
fifty percent (50%) borne by Sublessor and fifty percent (50%) borne by
Sublessee. Sublessee shall replace all sprinkler heads due to painting or
environmental exposure from Sublessee’s operations. All other cost of
maintaining the sprinkler system in Sublessee’s area shall be paid by the
Sublessee.

SECTION 10. GLASS

     The Sublessee shall maintain the glass part of the demised premises,
promptly replacing any breakage and fully saving the Sublessor harmless from any
loss, cost or damage resulting from such breakage or the replacement thereof.

SECTION 11. PERSONAL PROPERTY

     The Sublessee further agrees that all personal property of every kind or
description that may at any time be in or on the demised premises shall be at
the Sublessee’s sole risk, or at the risk of those

10



--------------------------------------------------------------------------------



 



claiming under the Sublessee, and that the Sublessor shall not be liable for any
damage to said property or loss suffered by the business or occupation of the
Sublessee caused in any manner whatsoever.

SECTION 12. RIGHT TO MORTGAGE

     (a) Sublessee acknowledges that Landlord, pursuant to the Master Lease, has
reserved the right to subject and subordinate this Sublease at all times to the
lien of any deed of trust, mortgage or mortgages now or hereafter placed upon
Landlord’s interest in the demised premises; provided, however, that no default
by Landlord, under any deed of trust, mortgage or mortgages, shall affect
Sublessee’s rights under this Sublease, so long as Sublessee performs the
obligations imposed upon it hereunder and is not in default hereunder, and
Sublessee attorns to the holder of such deed of trust or mortgage, its assignee
or the purchaser at any foreclosure sale. Any such subordination shall be
contingent upon Sublessee receiving a commercially reasonable non-disturbance
agreement. Sublessee shall execute any instrument presented to Sublessee for the
purpose of effecting such subordination. If Sublessee, within ten (10) days
after submission of such instrument, fails to execute same, Sublessor is hereby
authorized to execute same as attorney-in- fact for Sublessee. It is a
condition, however, to the subordination and lien provisions herein provided,
that Sublessor shall procure from any such mortgagee an agreement in writing,
which shall be delivered to Sublessee or contained in the aforesaid
subordination agreement, providing in substance that so long as Sublessee shall
faithfully discharge the obligations on its part to be kept and performed under
the terms of this Sublease and is not in default under the terms hereof, its
tenancy will not be disturbed nor this Sublease affected by any default under
such mortgage.

     (b) Wherever notice is required to be given to Sublessor pursuant to the
terms of this Sublease, Sublessee will likewise give such notice to any
mortgagee of Sublessor’s interest in the demised premises upon notice of such
mortgagee’s name and address from Sublessor. Furthermore, such mortgagee shall
have the same rights to cure any default on the part of Sublessor that Sublessor
would have had.

SECTION 13. SUBLEASE OR ASSIGNMENT

     The Sublessee further covenants and agrees not to enter into license,
purchase or concession agreements or to assign or sublet the demised premises or
any part of same, or in any other manner transfer, mortgage or pledge the
Sublease, its subleasehold or the demised premises, without the prior written
consent of Sublessor, which consent shall not be unreasonably withheld or
delayed. In the event

11



--------------------------------------------------------------------------------



 



of any such subletting or assignment or other such transfer upon obtaining
Sublessor’s consent, Sublessee shall nevertheless remain fully and primarily
liable hereunder.

SECTION 14. COMMON AREAS

     Common areas means all areas and facilities in the Shopping Center provided
and so designated by Landlord and made available by Landlord pursuant to the
terms of the Master Lease for the common use and benefit of tenants and their
respective sublessees of the Shopping Center and their customers, employees and
invitees. Common areas shall include (to the extent the same are constructed),
but not be limited to, the parking areas, sidewalks, landscaped areas,
corridors, stairways, boundary walls and fences, incinerators, truckways,
service roads, and service areas not reserved for the exclusive use of tenants
or other sublessees.

SECTION 15. OPERATION OF COMMON AREAS

     (a) Landlord shall, throughout the term hereof, operate and maintain the
common areas including the parking areas for the use and benefit of the tenants
and their respective sublessees of the Shopping Center and their customers and
invitees. Landlord shall at all times have exclusive control of the common areas
and may at any time and from time to time: (i) promulgate, modify and amend
reasonable rules and regulations for the use of the common areas, which rules
and regulations shall be binding upon the Sublessee upon delivery of a copy
thereof to the Sublessee; (ii) temporarily close any part of the common areas,
including but not limited to closing the streets, sidewalks, road or other
facilities to the extent necessary to prevent a dedication thereof or the
accrual of rights of any person or of the public therein; (iii) exclude and
restrain anyone from the use or occupancy of the common areas or any part
thereof except bona fide customers and suppliers of the tenants and their
respective sublessees of the Shopping Center who use said areas in accordance
with the rules and regulations established by Landlord; (iv) engage others to
operate and maintain all or any part of the common areas, on such terms and
conditions as Landlord shall, in its sole judgment, deem reasonable and proper;
and (v) make such changes in the common areas as in its opinion are in the best
interest of the Shopping Center, including but not limited to changing the
location of walkways, service areas, driveways, entrances, existing automobile
parking spaces and other facilities, changing the direction and flow of traffic
and establishing prohibited areas.

     (b) Sublessee shall keep all common areas free of obstructions created or
permitted by Sublessee. Sublessee shall permit the use of the common areas only
for normal parking and ingress and egress by

12



--------------------------------------------------------------------------------



 



its customers and suppliers to and from the demised premises. If in Landlord’s
or Sublessor’s opinion unauthorized persons are using any of the common areas by
reason of Sublessee’s occupancy of the demised premises, Landlord and/or
Sublessor shall have the right at any time to remove any such unauthorized
persons from said areas or to restrain unauthorized persons from said areas.
Landlord, Sublessor, Sublessee, and others constructing improvements or making
repairs or alterations in the Shopping Center shall have the right to make
reasonable use of portions of the common areas.

SECTION 16. COMMON AREA MAINTENANCE, SUBLESSEE’S SHARE

     (a) Sublessee shall initially pay to Sublessor as additional rental,
simultaneously with payment of minimum rental called for under Section 5, fifty
cents ($0.50) per square foot, payable in equal monthly installments of One
Thousand Eighty One and 46/100 Dollars ($1,081.46), as its estimated monthly
prorata share of the “maintenance cost” for the operation and maintenance of the
common areas.

     (b) The Maintenance Costs for the common areas shall be computed in
accordance with the terms of the Master Lease.

     (c) Sublessor shall maintain, or cause Landlord to maintain, accurate and
detailed records of all Maintenance Costs for the common areas in accordance
with generally accepted accounting principles. Sublessee’s proportionate share
of the Maintenance Costs of the common areas shall be a fraction, the numerator
of which shall be the floor area of the premises and the denominator of which
shall be the gross leasable area (in square feet) of all leasable space in the
Shopping Center.

     (d) Sublessee’s proportionate share of all Maintenance Costs shall be
computed by Sublessor within ninety (90) days after the end of each accounting
year (which Sublessor may change from time to time). At this time Sublessor
shall furnish to Sublessee a statement showing in reasonable detail the actual
Maintenance Costs incurred during such accounting year and Sublessee’s
proportionate share thereof (prorated for any partial Sublease year, with
appropriate adjustments to reflect any change in the floor area of the premises
or the gross leasable area of a building occurring during such accounting year).
To the extent Sublessee’s share of such costs differs from the sum paid by
Sublessee in respect to such year, the difference shall be billed to and paid by
Sublessee within thirty (30) days after Sublessee’s receipt of said bill.
Sublessee’s estimated monthly maintenance cost thereafter may be adjusted by
written notice from Sublessor. Notwithstanding the above, Sublessee’s prorata
share shall not exceed that of Sublessor under the master lease.

13



--------------------------------------------------------------------------------



 



     (e) If Sublessee, for any reason in the exercise of good business judgment,
questions or disputes any statement of maintenance costs prepared by Sublessor,
then Sublessee, at its own expense, may employ such accountants as Sublessee may
select to review Sublessor’s books and records solely with respect to
maintenance costs during the prior two (2) Lease Years to determine the amount
of maintenance costs for the period or periods covered by such statements. If
the report of the accountants employed by Sublessee shall show any overcharge
paid by Sublessee, then Sublessee shall receive a credit from Sublessor for such
difference. Any underpayment shall be paid by Sublessee. In the event that
Sublessee questions or disputes the correctness of such report, the accountants
employed by Sublessee and the accountants employed by Sublessor shall endeavor
to reconcile the question(s) or dispute(s) within thirty (30) days after the
notice from Sublessee questioning or disputing the report of Sublessor’s
accountants. In the event that it is finally determined by the parties that
Sublessor has overstated maintenance costs for any Sublease year by three
percent (3%) or more, Sublessor shall pay the reasonable cost of the audit.
Furthermore, if Sublessor’s maintenance costs cannot be verified due to the
insufficiency or inadequacy of Sublessor’s records, then Sublessor shall pay the
cost of the audit.

SECTION 17. EMINENT DOMAIN

     (a) In the event the entire premises or any part thereof shall be taken or
condemned either permanently or temporarily for any public or quasi-public use
or purpose by any competent authority in appropriation proceedings or by any
right of eminent domain, the entire compensation or award therefore, including
subleasehold, reversion and fee, shall belong to the Sublessor and Sublessee
hereby assigns to Sublessor all of Sublessee’s right, title and interest in and
to such award.

     (b) In the event that only a portion of the demised premises, not exceeding
twenty percent (20%) of same, shall be so taken or condemned, and the portion of
the demised premises not taken can be repaired within ninety (90) days from the
date of which possession is taken for the public use so as to be commercially
fit for the operation of Sublessee’s business, the Sublessor at its own expense
shall so repair the portion of the demised premises not taken and there shall be
an equitable abatement of rent for the remainder of the term and/or extended
terms. If the portion of the demised premises not taken cannot be repaired
within ninety (90) days from the date of which possession is taken so as to be
commercially fit for the operation of Sublessee’s business, then this Sublease
shall terminate and become null and void from the time possession of the portion
taken is required for public use, and from that date on the parties hereto shall
be resubleased from all further obligations hereunder except as herein stated.

14



--------------------------------------------------------------------------------



 



No other taking, appropriation or condemnation shall cause this Sublease to be
terminated. Any such appropriation or condemnation proceedings shall not operate
as or be deemed an eviction of Sublessee or a breach of Sublessor’s covenant of
quiet enjoyment.

     (c) In the event that more than 20% of the demised premises shall at any
time be taken by public or quasi-public use or condemned under eminent domain,
then at the option of the Sublessor or Sublessee upon the giving of thirty
(30) days written notice (after such taking or condemnation), this Sublease
shall terminate and expire as of the date of such taking and any prepaid rental
shall be prorated as of the effective date of such termination.

SECTION 18. SUBLESSEE’S TAXES

     Sublessee further covenants and agrees to pay promptly when due all taxes
assessed against Sublessee’s fixtures, furnishings, equipment and stock-in trade
placed in or on the demised premises during the term of this Sublease.

SECTION 19. RISK OF GOODS

     All personal property, goods, machinery, and merchandise in said demised
premises shall be at Sublessee’s risk if damaged by water, fire, explosion, wind
or accident of any kind, and Sublessor shall have no responsibility therefor or
liability for any of the foregoing and Sublessee hereby resubleases Sublessor
from such liability.

SECTION 20. USE AND OCCUPANCY

     The demised premises during the term of this Sublease shall be occupied for
the operating and conducting therein of a retail shoe store or any other lawful
retail purpose in accordance with the terms of the Master Lease Sublessee shall
at all times conduct its operations on the demised premises in a lawful manner
and shall, at Sublessee’s expense, comply with all laws, rules, orders,
ordinances, directions, regulations, and requirements of all governmental
authorities, now in force or which may hereafter be in force, which shall impose
any duty upon Sublessor or Sublessee with respect to the business of Sublessee
and the use, occupancy or alteration of the demised premises. Sublessee shall
comply with all requirements of the Americans with Disabilities Act, and shall
be solely responsible for all alterations within the demised premises in
connection therewith. Sublessee covenants and agrees that the demised premises
shall not be abandoned and that only minor portions of the demised premises
shall be used for office or storage space in connection with Sublessee’s
business conducted in the demised premises. Without being in default of this
Sublease, Sublessee shall have the right to cease operating

15



--------------------------------------------------------------------------------



 



(go dark) at any time and for whatever reason after the first (1st) sublease
Year. Notwithstanding the foregoing, Sublessee’s right to vacate (go dark),
shall not release or excuse the Sublessee from any obligations or liabilities,
including the payment of Rent and other charges, under this Sublease without the
express written consent of Sublessor. In the event Sublessee fails to operate
for one hundred twenty (120) or more consecutive days, Sublessor shall have the
right, effective upon thirty (30) days prior written notice to Sublessee, to
terminate the Sublease as Sublessor’s sole remedy, provided that if Sublessee
recommences operating fully stocked in substantially all of the premises within
such thirty (30) days, Sublessor’s termination shall be null and void. In the
event Sublessee shall cease operating after the first sublease year, Sublessor’s
sole remedy on account thereof shall be limited to the right to elect to
recapture the premises and terminate the Sublease and to recover from Sublessee
the unamortized portion of the costs incurred by Sublessor in performing
Sublessor’s Work. Upon payment thereof by Sublessee, there shall be no further
liability of the parties hereunder. Such termination shall be effective upon
written notice to Sublessee any time prior to Sublessee reopening for business
in the premises. Provided, however, in the event Sublessor has not so elected to
recapture, Sublessee shall have right to notify Sublessor of Sublessee’s
intention to reopen for business fully stocked in substantially all of the
premises within sixty (60) days, followed by Sublessee’s actually reopening for
business in the premises within such sixty (60) day period, which notice and
actual reopening shall toll Sublessor’s right to recapture.

SECTION 21. NUISANCES

     Sublessee shall not perform any acts or carry on any practice which may
injure the demised premises or be a nuisance or menace to other Sublessees in
the Shopping Center.

SECTION 22. WASTE AND REFUSE REMOVAL

     Sublessee covenants that it will use, maintain and occupy said demised
premises in a careful, safe, lawful and proper manner and will not commit waste
therein. Sublessor or its agent shall have access at all reasonable times to the
demised premises for purposes of inspecting and examining the condition and
maintenance of the demised premises. Sublessee agrees to remove all refuse from
the demised premises in a timely, clean and sanitary manner. Sublessee shall
provide a refuse collection container at the rear of the demised premises to
accommodate Sublessee’s refuse and Sublessee shall routinely clean up around
trash containers. Sublessee shall contract with a licensed/insured refuse

16



--------------------------------------------------------------------------------



 



collection contractor to timely remove refuse therefrom and the location of the
container shall be approved by Sublessor.

SECTION 23. FIRE AND CASUALTY

     (a) Sublessor or Landlord shall at all times during the term of this
Sublease carry fire, casualty, and extended coverage insurance on the building,
including the structural components (foundations, floors, walls, windows,
structural supports, roof, HVAC, electrical systems, and plumbing) thereof.
Sublessor and Landlord shall be under no obligation to maintain insurance on any
improvements installed by or for the benefit of Sublessee’s use of the premises.
Sublessor and Landlord may elect to self-insure their obligations hereunder
and/or use whatever deductibles as Landlord and Sublessor deem appropriate, in
their sole discretion.

     (b) If the demised premises shall be damaged, destroyed, or rendered
untenantable, in whole or in part, by or as the result or consequence of fire or
other casualty during the term hereof, Landlord or Sublessor shall repair and
restore the same to a good tenantable condition with reasonable dispatch. During
such period of repair, the rent herein provided for in this Sublease shall abate
(i) entirely in case all of the demised premises are untenantable; and
(ii) proportionately if only a portion of the demised premises is untenantable
and Sublessee is able to economically conduct its business from the undamaged
portion of the demised premises. The abatement shall be based upon a fraction,
the numerator of which shall be the square footage of the damaged and unusable
area of the demised premises and the denominator shall be the total square
footage of the demised premises. Said abatement shall cease at such time as the
demised premises shall be restored to a tenantable condition.

     (c) In the event the demised premises, because of such damage or
destruction, are not repaired and restored to a tenantable condition with
reasonable dispatch within one hundred fifty (150) days from the date of receipt
of insurance proceeds for such damage or destruction, Sublessee or Sublessor
may, at their option, terminate this Sublease within sixty (60) days following
such one hundred fifty (150) day period but prior to the repair and restoration
of same by giving prior written notice to the other party and thereupon
Sublessor and Sublessee shall be released from all future liability and
obligations under this Sublease.

     (d) If one-third (1/3) or more of the ground floor area of the demised
premises are damaged or destroyed during the last two (2) years of the original
or any extended term of this Sublease, Sublessor shall have the right to
terminate this Sublease by written notice to Sublessee within sixty (60) days

17



--------------------------------------------------------------------------------



 



following such damage or destruction, unless Sublessee shall, within thirty
(30) days following receipt of such notice, offer to extend the term of this
Sublease for an additional period of five (5) years from the date such damage or
destruction is repaired and restored. If Sublessee makes said offer to extend,
Sublessor and Sublessee shall determine the terms and conditions of said
extension within thirty (30) days thereafter or Sublessee’s offer shall not be
deemed to prevent Sublessor from canceling this Sublease. If such terms and
conditions have been mutually agreed to by the parties, then Sublessor shall
accept Sublessee’s offer and shall repair and restore the demised premises with
reasonable dispatch thereafter.

SECTION 24. SUBLESSOR REPAIRS

     (a) Sublessor or Landlord shall keep in good order, condition, and repair
the following: (i) structural portions of the demised premises; (ii) downspouts;
(iii) gutters; (iv) the roof of the Building of which the demised premises forms
a part; and (v) the plumbing and sewage system serving the demised premises but
located outside of the demised premises, except (as to all items) for damage
caused by any negligent act or omission of Sublessee or its customers,
employees, agents, invitees, licensees or contractors, which shall be repaired
or replaced as necessary, at the sole cost and expense of Sublessee. “Structural
portions” shall mean only the following: (i) foundations; (ii) exterior walls
except for interior faces); (iii) concrete slabs; (iv) the beams and columns
bearing the main load of the roof; and (v) the floors (but not floor coverings).

     (b) Notwithstanding the provisions of Paragraph (a) above, Sublessor and
Landlord shall not be obligated to repair the following: (i) the exterior or
interior of any doors, windows, plate glass, or showcases surrounding the
demised premises or the store front; (ii) heating, ventilating or air-
conditioning equipment in the demised premises; and (iii) damage to Sublessee’s
improvements or personal property caused by any casualty, burglary, break-in,
vandalism, war or act of God. Sublessor shall, in any event, have ten (10) days
after notice from Sublessee stating the need for repairs to complete same, or
commence and proceed with due diligence to complete same. Sublessee expressly
hereby waives the provisions of any law permitting repairs by a Sublessee at
Sublessor’s expense.

     (c) The provisions of this Section 24 shall not apply in the case of damage
or destruction by fire or other casualty or a taking under the power of eminent
domain in which events the obligations of Sublessor shall be controlled by
Section 23 and Section 17 respectively.

18



--------------------------------------------------------------------------------



 



SECTION 25. SUBLESSEE’S REPAIRS

     (a) Sublessee shall keep and maintain, at Sublessee’s expense, all and
every other part of the demised premises in good order, condition and repair,
including, by way of example but not limitation: (i) all subleasehold
improvements; (ii) all heating, ventilating, and air conditioning; (iii)
interior plumbing and sewage facilities; (iv) all interior lighting;
(v) electric signs; (vi) all interior walls; (vii) floor coverings;
(viii) ceilings; (ix) appliances and equipment; (x) all doors, exterior
entrances, windows and window moldings; (xi) plate glass; (xii) signs and
showcases surrounding and within the demised premises; (xiii) the store front;
(xiv) sprinkler systems including supervisory alarm service in accordance with
current local and state fire protection standards. In the event local or state
codes do not require alarm systems, Sublessee shall provide alarm service on all
sprinkler systems to detect water flow and tampering with exterior and interior
main control valves of the sprinkler system servicing Sublessee’s premises.
Moreover, it shall be Sublessee’s responsibility to contact the Commercial
Property Manager at 1798 Frebis Avenue, Columbus, Ohio 43206-3764,
(614) 445-8461, in the event the sprinkler system in the demised premises is
ever shut off for any reason, and advise same of any damage occasioned or caused
by the actions of Sublessee, its agents, invitees, or employees, and/or as a
result of Sublessee’s repair obligations hereunder.

     (b) If Sublessor deems any repair which Sublessee is required to make
hereunder to be necessary, Sublessor may demand that Sublessee make such repair
immediately. If Sublessee refuses or neglects to make such repair and to
complete the same with reasonable dispatch, Sublessor may make such repair and
Sublessee shall, on demand, immediately pay to Sublessor the cost of said
repair, together with interest at ten percent (10%) per annum. Sublessor shall
not be liable to Sublessee for any loss or damage that may accrue to Sublessee’s
stock or business by reason of such work or its results.

     (c) Neither Sublessee nor any of its contractors are permitted access to or
permitted to perform alterations of any kind to the roof of the building.

     (d) Sublessee shall pay promptly when due the entire cost of work in the
demised premises undertaken by Sublessee so that the demised premises and the
Shopping Center shall at all times be free of liens for labor and materials
arising from such work; to procure all necessary permits before undertaking such
work; to do all of such work in a good and workmanlike manner, employing
materials of good quality; to perform such work only with contractors previously
reasonably approved of in writing by Sublessor; to comply with all governmental
requirements; and to save the Sublessor and its

19



--------------------------------------------------------------------------------



 



agents, officers, employees, contractors and invitees harmless and indemnified
from all liability, injury, loss, cost, damage and/or expense (including
reasonable attorneys’ fees and expenses) in respect of any injury to, or death
of, any person, and/or damage to, or loss or destruction of, any property
occasioned by or growing out of such work.

SECTION 26. COVENANT OF PEACEFUL POSSESSION

     Sublessor shall put Sublessee into complete and exclusive possession of the
demised premises, and if Sublessee shall pay the rental and perform all the
covenants and provisions of this Sublease to be performed by the Sublessee,
Sublessee shall, during the term hereby demised, freely, peaceably, and quietly
enjoy and occupy the full possession of the demised premises and the common
facilities of the Shopping Center, subject, however, to the terms and conditions
of this Sublease.

SECTION 27. SUBLESSEE’S AND SUBLESSOR’S INSURANCE; INDEMNITY

     (a) Casualty Insurance. Sublessee shall carry such insurance against loss
of its property in, on or about the demised premises by fire and such other
risks as are covered by all risk and extended coverage property insurance or
other hazards as Sublessee deems necessary. Sublessor shall not be liable for
any damage to Sublessee’s property in, on or about the demised premises caused
by fire or other insurable hazards regardless of the nature or cause of such
fire or other casualty, and regardless of whether any negligence of Sublessor or
Sublessor’s employees or agents contributed thereto. Sublessee expressly
releases Sublessor of and from all liability for any such damage. Sublessee
agrees that its insurance policy or policies shall include a waiver of
subrogation recognizing this resublease from liability.

     (b) Public Liability Insurance. Sublessee agrees to procure and maintain
during the demised term a policy or policies of liability insurance, with
product and/or completed operations liability and blanket contractual coverage,
written by a responsible insurance company or companies (which may be written to
include the demised premises in conjunction with other premises owned or
operated by Sublessee) insuring Sublessee against any and all losses, claims,
demands or actions for injury to or death of any one or more persons and for
damage to property in any one occurrence in the demised premises to the limit of
not less than $1,000,000.00 and $2,000,000.00 general aggregate policy limit
arising from Sublessee’s conduct and operation of its business in the demised
premises, $500,000.00 limit for fire and legal liability, and $1,000,000.00
limit for products and/or completed operations. Sublessee shall furnish to
Sublessor certificates evidencing the continuous existence of such insurance
coverage, which must also name Sublessor as an additional insured. All insurance
companies must be

20



--------------------------------------------------------------------------------



 



licensed to do business in the state where the premises are located.
Certificates of insurance will be provided at the time this Sublease is executed
and twenty (20) days prior to expiration of the policy. Certificates of
insurance are to specify notification to Sublessor of cancellation or
termination of policy not less than ten (10) days prior to cancellation or
termination.

     (c) Additional Insurance. Sublessee agrees to provide a comprehensive
boiler and machinery policy on a repair or replacement cost basis with an
admitted, reputable insurance carrier covering property damage, business
interruption and extra expense as a result of a loss from
boiler(s), pressure vessel(s), HVAC equipment, or miscellaneous electrical
apparatus within or, servicing the demised premises. The deductible for property
damage shall not exceed Five Thousand Dollars ($5,000.00) per occurrence.
Business interruption deductible may not exceed twenty-four (24) hours. The
limits for loss shall be no less than the replacement cost of the structure plus
betterments and improvements thereon, furniture, fixtures, equipment and
inventory together with property of others in the care, custody and control of
Sublessee. Business interruption limits shall be for the actual loss sustained.

     (d) Miscellaneous Insurance. Sublessee agrees to provide and keep in force
at all times worker’s compensation insurance complying with the law of the state
in which the premises are located. Sublessee agrees to defend, indemnify and
hold harmless Sublessor from all actions or claims of Sublessee’s employees or
employee’s family members. Sublessee agrees to provide a certificate as evidence
of proof of worker’s compensation coverage.

     With respect to any alterations or improvements by Sublessee, Sublessee
shall maintain contingent liability and builder’s risk coverage naming Sublessor
as an additional named insured. If Sublessee hires contractors to do any
improvements on the premises, each contractor must provide proof of worker’s
compensation coverage on its employees and agents to Sublessor.

     (e) During the term of this Sublease, Sublessor or Landlord shall, at their
sole cost and expense, provide and maintain or cause to be provided and
maintained with respect to the premises, insurance on the common areas, the
Sublessee’s store building and all other improvements in the Shopping Center in
which the premises are situated. The Sublessor covenants and agrees that said
insurance shall include protection against all the hazards covered by fire and
extended coverage form of insurance policy and shall be in amounts which, in the
event of damage or destruction, will yield funds adequate to restore the said
improvements to at least the condition existing immediately prior to any such
damage or destruction. Neither Sublessee nor any of its affiliates or subtenants
shall be liable for any loss or

21



--------------------------------------------------------------------------------



 



damage, regardless of cause, resulting from fire, flood, act of God or other
casualty. Sublessor shall also obtain or cause Landlord to obtain general
comprehensive liability insurance for coverage and limits at least equal to that
set forth in Section 27(b) for all portions of the Shopping Center (other than
the premises or those areas insured by other lessees), including the common
areas, protecting Sublessee for any and all claims for damages to persons or
property or loss of life or property occurring upon, in or about the common
areas and the remainder of the Shopping Center. Sublessor or Landlord, as the
case may be, may use commercially reasonable deductibles as such party
customarily carries in the conduct of its business; however, Sublessor or
Landlord, as the case may be, shall be responsible for all liabilities not
covered by deductibles or self-insured retention levels.

     (f) Indemnity. Sublessee shall indemnify Sublessor, Sublessor’s agents,
employees, officers or directors, against all damages, claims and liabilities
arising from any alleged products liability or from any accident or injury
whatsoever caused to any person, firm or corporation during the demised term in
the demised premises, unless such claim arises from a breach or default in the
performance by Sublessor of any covenant or agreement on its part to be
performed under this Sublease or the negligence of Sublessor. The
indemnification herein provided shall include all reasonable costs, counsel
fees, expenses and liabilities incurred in connection with any such claim or any
action or proceeding brought thereon.

     (g) Sublessor shall indemnify Sublessee, Sublessee’s officers, directors,
employees and agents against all damages, claims and liabilities arising from
any accident or injury whatsoever caused to any person, firm or corporation
during the demised term in the common areas of the Shopping Center, unless such
claim arises from a breach or default in the performance by Sublessee of any
covenant or agreement on Sublessee’s part to perform under this Sublease or the
negligence of Sublessee. The indemnification herein provided shall include all
reasonable costs, counsel fees, expenses and liabilities incurred in connection
with any such claim or any action or proceeding brought thereon.

SECTION 28. REAL ESTATE TAXES

     Sublessee shall pay Sublessee’s Proportionate Share (as hereinafter
defined) of any real estate taxes imposed upon the Shopping Center for each
sublease year included within the period commencing with the Commencement Date
and ending with the expiration of the term of this Sublease. For each sublease
year, “Sublessee’s Proportionate Share” of the real estate taxes upon the
Shopping Center (including the Common Areas) shall be the product of such taxes
multiplied by a fraction, the numerator

22



--------------------------------------------------------------------------------



 



of which shall be the ground floor area (expressed in square feet) of the
Demised Premises and the denominator of which shall be the gross leasable floor
area (expressed in square feet) of the Shopping Center.

     For the purpose of this Sublease, the term “real estate taxes” shall
include all amounts payable as real estate taxes under the Master Lease.

     The real estate taxes for any sublease year shall be the real estate taxes
for the tax year terminating during said sublease year. If any sublease year
shall be greater than or less than twelve (12) months, or if the real estate tax
year shall be changed, an appropriate adjustment shall be made. If there shall
be more than one taxing authority, the real estate taxes for any period shall be
the sum of the real estate taxes for said period attributable to each taxing
authority. If, upon the assessment day for real estate taxes for any tax year
fully or partly included within the term of this Sublease, a portion of such
assessment shall be attributable to buildings in the process of construction, a
fair and reasonable adjustment shall be made to carry out the intent of this
section.

     Sublessor shall submit to Sublessee true copies of the real estate tax bill
for each tax year or portion of a tax year included within the term of this
Sublease and shall bill Sublessee for the amount to be paid by Sublessee
hereunder. Said bill shall be accompanied by a computation of the amount payable
by Sublessee and such amount shall be paid by Sublessee within thirty (30) days
after receipt of said bill.

     Should the State of Pennsylvania or any political subdivision thereof or
any governmental authority having jurisdiction thereof, impose a tax and/or
assessment (other than an income or franchise tax) upon or against the rentals
payable hereunder, in lieu of or in addition to assessments levied or assessed
against the demised premises, or Shopping Center, then such tax and/or
assessment shall be deemed to constitute a tax on real estate for the purpose of
this section. Notwithstanding the above, Sublessee’s prorata share of real
estate taxes shall not exceed a pro rata share of Sublessor’s expenses therefor
pursuant to the Master Lease.

SECTION 29. SUBLESSEE’S INSURANCE CONTRIBUTION

     Sublessee shall pay as additional rent, Sublessee’s Proportionate Share (as
defined in Section 28 above) of the premiums for the insurance maintained by
Sublessor on all buildings and improvements, as well as liability insurance for
the Shopping Center, including the common areas, for each sublease year during
the term of this Sublease, or, alternatively, all amounts maintained therefor by
Landlord under the Master Lease. The premiums for the first and last sublease
years shall be prorated. Sublessee

23



--------------------------------------------------------------------------------



 



shall pay Sublessee’s Proportionate Share of such premiums annually upon demand
for such payment by Sublessor. Sublessee’s Proportionate Share thereof shall be
paid by Sublessee within thirty (30) days after Sublessor’s demand therefor.
Notwithstanding the above, Sublessee’s prorata share of insurance costs shall
not exceed a pro rata share of Sublessor’s expense therefor pursuant to the
Master Lease.

SECTION 30. FIXTURES

     Provided that Sublessee shall repair any damage caused by removal of its
property and provided that the Sublessee is not in default under this Sublease,
Sublessee shall have the right to remove from the demised premises all of its
signs, shelving, electrical, and other fixtures and equipment, window reflectors
and backgrounds and any and all other trade fixtures which it has installed in
and upon the demised premises.

SECTION 31. SURRENDER

     The Sublessee covenants and agrees to deliver up and surrender to the
Sublessor the physical possession of the demised premises upon the expiration of
this Sublease or its termination as herein provided in as good condition and
repair as the same shall be at the commencement of the original term, loss by
fire and/or ordinary wear and tear excepted, and to deliver all of the keys to
Sublessor or Sublessor’s agents.

SECTION 32. HOLDING OVER

     There shall be no privilege of renewal hereunder (except as specifically
set forth in this Sublease) and any holding over after the expiration by the
Sublessee shall be from day to day on the same terms and conditions (with the
exception of rental which shall be prorated on a daily basis at twice the daily
rental rate of the most recent expired term) at Sublessor’s option; and no
acceptance of rent by or act or statement whatsoever on the part of the
Sublessor or his duly authorized agent in the absence of a written contract
signed by Sublessor shall be construed as an extension of the term or as a
consent for any further occupancy.

SECTION 33. NOTICE

     Whenever under this Sublease provisions are made for notice of any kind to
Sublessor, it shall be deemed sufficient notice and sufficient service thereof
if such notice to Sublessor is in writing, addressed to Sublessor at 1798 Frebis
Avenue, Columbus, Ohio 43206-3764, or at such address as Sublessor may notify
Sublessee in writing, and deposited in the United States mailed by registered or
certified mail, return receipt requested, with postage prepaid or Federal
Express, Express Mail or such other expedited

24



--------------------------------------------------------------------------------



 



mail service as normally results in overnight delivery, with a copy of same sent
in like manner to President, Real Estate, 1800 Moler Road, Columbus, Ohio 43207.
Notice to Sublessee shall be sent in like manner to 1675 Watkins Road, Columbus,
Ohio 43207. All notices may be effective upon receipt or refusal of receipt.
Either party may change the place for service of notice by notice to the other
party.

SECTION 34. DEFAULT

     (a) Elements of Default: The occurrence of any one or more of the following
events shall constitute a default of this Sublease by Sublessee:

     1. Sublessee fails to pay any monthly installment of minimum rent and/or
additional rent within ten (10) days after the same shall be due and payable
and, for the first two (2) times in any twelve (12) month period, within five
(5) days after receipt of written notice thereof;

     2. Sublessee fails to perform or observe any term, condition, covenant or
obligation required to be performed or observed by it under this Sublease for a
period of twenty (20) days after notice thereof from Sublessor; provided,
however, that if the term, condition, covenant or obligation to be performed by
Sublessee is of such nature that the same cannot reasonably be cured within
twenty (20) days and if Sublessee commences such performance or cure within said
twenty (20) day period and thereafter diligently undertakes to complete the
same, then such failure shall not be a default hereunder if it is cured within a
reasonable time following Sublessor’s notice, but in no event later than
forty-five (45) days after Sublessor’s notice.

     3. If Sublessee refuses to take possession of the demised premises at the
delivery of possession date.

     4. A trustee or receiver is appointed to take possession of substantially
all of Sublessee’s assets in, on or about the demised premises or of Sublessee’s
interest in this Sublease (and Sublessee or any guarantor of Sublessee’s
obligations under this Sublease does not regain possession within sixty
(60) days after such appointment); Sublessee makes an assignment for the benefit
of creditors; or substantially all of Sublessee’s assets in, on or about the
demised premises or Sublessee’s interest in this Sublease are attached or levied
upon under execution (and Sublessee does not discharge the same within sixty
(60) days thereafter).

     5. A petition in bankruptcy, insolvency, or for reorganization or
arrangement is filed by or against Sublessee or any guarantor of Sublessee’s
obligations under this Sublease pursuant to any

25



--------------------------------------------------------------------------------



 



Federal or state statute, and, with respect to any such petition filed against
it, Sublessee or such guarantor fails to secure a stay or discharge thereof
within sixty (60) days after the filing of the same.

     (b) Sublessor’s Remedies: Upon the occurrence of any event of default,
Sublessor shall have the following rights and remedies, any one or more of which
may be exercised without further notice to or demand upon Sublessee:

     1. Sublessor may re-enter the demised premises and cure any default of
Sublessee, in which event Sublessee shall reimburse Sublessor for any cost and
expenses which Sublessor may incur to cure such default; and Sublessor shall not
be liable to Sublessee for any loss or damage which Sublessee may sustain by
reason of Sublessor’s action.

     2. Sublessor may terminate this Sublease or Sublessee’s right to possession
under this Sublease as of the date of such default, in which event: (a) neither
Sublessee nor any person claiming under or through Sublessee shall thereafter be
entitled to possession of the demised premises, and Sublessee shall immediately
thereafter surrender the demised premises to Sublessor; (b) Sublessor may
re-enter the demised premises and dispose Sublessee or any other occupants of
the Premises by force, summary proceedings, ejectment or otherwise, and may
remove their effects, without prejudice to any other remedy which Sublessor may
have for possession or arrearages in rent; and (c) not withstanding a
termination of this Sublease, Sublessor may re-let all or any part of the
demised premises for a term different from that which would otherwise have
constituted the balance of the term of this Sublease and for rent and on terms
and conditions different from those contained herein, whereupon Sublessee shall
immediately be obligated to pay to Sublessor as liquidated damages the
difference between the rent provided for herein and that provided for in any
sublease covering a subsequent re-letting of the demised premises, for the
period which would otherwise have constituted the balance of the term of this
Sublease, together with all of Sublessor’s costs and expenses for preparing the
demised premises for re-letting, including all repairs, Sublessee finish
improvements, broker’s and attorney’s fees, and all loss or damage which
Sublessor may sustain by reason of such termination, re-entry and re-letting, it
being expressly understood and agreed that the liabilities and remedies
specified herein shall survive the termination of this Sublease. Notwithstanding
a termination of this Sublease by Sublessor, Sublessee shall remain liable for
payment of all rentals and other charges and costs imposed on Sublessee herein,
in the amounts, at the times and upon the conditions as herein provided.
Sublessor shall credit against such liability of the Sublessee all amounts
received by Sublessor from such re-letting after first

26



--------------------------------------------------------------------------------



 



reimbursing itself for all reasonable costs incurred in curing Sublessee’s
defaults and re-entering, preparing and refinishing the demised premises for
re-letting, and re-letting the demised premises.

     3. Upon termination of this Sublease pursuant to Section 34(b)2, Sublessor
may recover possession of the demised premises under and by virtue of the
provisions of the laws of the State of Pennsylvania, or by such other
proceedings, including reentry and possession, as may be applicable.

     4. Any damage or loss of rent sustained by Sublessor may be recovered by
Sublessor, at Sublessor’s option, at the time of the reletting, or in separate
actions, from time to time, as said damage shall have been made more easily
ascertainable by successive relettings, or at Sublessor’s option in a single
proceeding deferred until the expiration of the term of this Sublease (in which
event Sublessee hereby agrees that the cause of action shall not be deemed to
have accrued until the date of expiration of said term) or in a single
proceeding prior to either the time of reletting or the expiration of the term
of this Sublease.

     5. In the event of a breach by Sublessee of any of the covenants or
provisions hereof, Sublessor shall have the right of injunction and the right to
invoke any remedy allowed at law or in equity as if reentry, summary
proceedings, and other remedies were not provided for herein. Mention in this
Sublease of any particular remedy shall not preclude Sublessor from any other
remedy, in law or in equity. Sublessee hereby expressly waives any and all
rights of redemption granted by or under any present or future laws in the event
of Sublessee being evicted or dispossessed for any cause, or in the event of
Sublessor obtaining possession of the demised premises by reason of the
violation by Sublessee of any of the covenants and conditions of this Sublease
or other use.

     (c) Additional Remedies and Waivers: The rights and remedies of Sublessor
set forth herein shall be in addition to any other right and remedy now or
hereinafter provided by law and all such rights and remedies shall be
cumulative. No action or inaction by Sublessor shall constitute a waiver of a
Default and no waiver of Default shall be effective unless it is in writing,
signed by the Sublessor

     (d) Default by Sublessor. Any failure by Sublessor to observe or perform
any provision, covenant or condition of this Sublease to be observed or
performed by Sublessor, if such failure continues for thirty (30) days after
written notice thereof from Sublessee to Sublessor, shall constitute a default
by Sublessor under this Sublease, provided, however, that if the nature of such
default is such that the same cannot reasonably be cured within a thirty
(30) day period, Sublessor shall not be deemed

27



--------------------------------------------------------------------------------



 



to be in default if it shall commence such cure within such thirty (30) day
period and thereafter rectify and cure such default with due diligence.

     Sublessee’s Remedies. In the event of default by the Sublessor, Sublessee
shall have the option to cure said default. Sublessor shall reimburse Sublessee
for the reasonable costs incurred by Sublessee in curing such default within
thirty (30) days after invoice therefor by Sublessee, together with reasonable
evidence supporting such invoiced amount. Sublessee shall also have any and all
rights available under the laws of the state in which the leased premises are
situated.

SECTION 35. WAIVER OF SUBROGATION

     Sublessor and Sublessee, and all parties claiming under each of them,
mutually resublease and discharge each other from all claims and liabilities
arising from or caused by any casualty or hazard covered or required hereunder
to be covered in whole or in part by insurance coverage required to be
maintained by the terms of this Sublease on the demised premises or in
connection with the Shopping Center or activities conducted with the demised
premises, and waive any right of subrogation which might otherwise exist in or
accrue to any person on account thereof. All policies of insurance required to
be maintained by the parties hereunder shall contain waiver of subrogation
provisions so long as the same are available.

SECTION 36. LIABILITY OF SUBLESSOR; EXCULPATION

     (a) Except with respect to any damages resulting from the gross negligence
of Sublessor, its agents, or employees, Sublessor shall not be liable to
Sublessee, its agents, employees, or customers for any damages, losses,
compensation, accidents, or claims whatsoever. The foregoing notwithstanding, it
is expressly understood and agreed that nothing in this Sublease contained shall
be construed as creating any liability whatsoever against Sublessor personally,
and in particular without limiting the generality of the foregoing, there shall
be no personal liability to pay any indebtedness accruing hereunder or to
perform any covenant, either express or implied, herein contained, or to keep,
preserve or sequester any property of Sublessor, and that all personal liability
of Sublessor, to the extent permitted by law, of every sort, if any, is hereby
expressly waived by Sublessee, and by every person now or hereafter claiming any
right or security hereunder; and that so far as the parties hereto are
concerned, the owner of any indebtedness or liability accruing hereunder shall
look solely to the demised premises and the Shopping Center for the payment
thereof.

     (b) If the Sublessee obtains a money judgment against Sublessor, any of its
officers, directors,

28



--------------------------------------------------------------------------------



 



shareholders, partners, or their successors or assigns under any provisions of
or with respect to this Sublease or on account of any matter, condition or
circumstance arising out of the relationship of the parties under this Sublease,
Sublessee’s occupancy of the building or Sublessor’s ownership of the Shopping
Center, Sublessee shall be entitled to have execution upon any such final,
unappealable judgment only upon Sublessor’s fee simple or subleasehold estate in
the Shopping Center (whichever is applicable) and not out of any other assets of
Sublessor, or any of its officers, directors, shareholders or partners, or their
successor or assigns; and Sublessor shall be entitled to have any such judgment
so qualified as to constitute a lien only on said fee simple or subleasehold
estate. Notwithstanding the above, Sublessee shall have the right to offset any
final, unappealable judgement against 25% of all rentals if not paid to
Sublessee by Sublessor within thirty (30) days thereafter.

     (c) It is expressly agreed that nothing in this Sublease shall be construed
as creating any personal liability of any kind against the assets of any of the
officers, directors, members, partners or shareholders of Sublessee, or their
successors and assigns (excluding fraud and/or negligence of any such individual
beyond the scope of such individual’s employment by Sublessee).

SECTION 37. RIGHTS CUMULATIVE

     Unless expressly provided to the contrary in this Sublease, each and every
one of the rights, remedies and benefits provided by this Sublease shall be
cumulative and shall not be exclusive of any other of such rights, remedies and
benefits or of any other rights, remedies and benefits allowed by law.

SECTION 38. MITIGATION OF DAMAGES

     Notwithstanding any of the terms and provisions herein contained to the
contrary, Sublessor and Sublessee shall each have the duty and obligation to
mitigate, in every reasonable manner, any and all damages that may or shall be
caused or suffered by virtue of defaults under or violation of any of the terms
and provisions of this Sublease agreement committed by the other.

SECTION 39. SIGNS

     No signs, whether building, free-standing, pylon or other signs, shall be
placed within the Shopping Center except as such sign shall comply with sign
criteria established by Landlord and with the prior written consent of Sublessor
(not to be unreasonably withheld) and by Landlord in accordance with the terms
of the Master Lease after sign drawings have been submitted to Sublessor by
Sublessee. Sublessor represents that Sublessee shall have exterior building and
pylon signage.

29



--------------------------------------------------------------------------------



 



SECTION 40. ENTIRE AGREEMENT

     This Sublease shall constitute the entire agreement of the parties hereto;
all prior agreements between the parties, whether written or oral, are merged
herein and shall be of no force and effect. This Sublease cannot be changed,
modified, or discharged orally but only by an agreement in writing signed by the
party against whom enforcement of the change, modification or discharge is
sought.

SECTION 41. SUBLESSOR’S LIEN — DELETED BY INTENTION

SECTION 42. BINDING UPON SUCCESSORS

     The covenants, conditions, and agreements made and entered into by the
parties hereto shall be binding upon and inure to the benefit of their
respective heirs, representatives, successor and assigns.

SECTION 43. HAZARDOUS SUBSTANCES

     During the term of this Sublease, Sublessee shall not suffer, allow, permit
or cause the generation, accumulation, storage, possession, resublease or threat
of resublease of any hazardous substance or toxic material, as those terms are
used in the Comprehensive Environmental Response Compensation and Liability Act
of 1980, as amended, and any regulations promulgated thereunder, or any other
present or future federal, state or local laws, ordinances, rules, and
regulations. Sublessee shall indemnify and hold Sublessor harmless from any and
all liabilities, penalties, demands, actions, costs and expenses (including
without limitation reasonable attorney fees), remediation and response costs
incurred or suffered by Sublessor directly or indirectly arising directly from
Sublessee’s tenancy. Such indemnification shall survive expiration or earlier
termination of this Sublease. At the expiration or sooner termination hereof,
Sublessee shall return the demised premises to Sublessor in substantially the
same condition as existed on the date of commencement hereof free of any
hazardous substances in, on or from the demised premises. The Sublessor hereby
represents and warrants that: (i) it has not used, generated, discharged,
released or stored any hazardous substances on, in or under the Shopping Center
and has received no notice and has no knowledge of the presence in, on or under
the Shopping Center of any such hazardous substances; (ii) to Sublessor’s
knowledge there have never been any underground storage tanks at the Shopping
Center, whether owned by the Sublessor or its predecessors in interest; (iii) to
Sublessor’s knowledge there have never been accumulated tires, spent batteries,
mining spoil, debris or other solid waste (except for rubbish and containers for
normal scheduled disposal in compliance with all applicable laws) in, on or
under the Shopping Center; (iv) it has not spilled, discharged or leaked
petroleum products other than de minimis quantities in connection with the

30



--------------------------------------------------------------------------------



 



operation of motor vehicles on the Shopping Center; (v) to Sublessor’s
knowledge, there has been no graining, filling or modification of wetlands (as
defined by federal, state or local law, regulation or ordinance) at the Shopping
Center; and (vi) to Sublessor’s knowledge there is no asbestos or
asbestos-containing material in the leased premises. The representations and
warranties set forth in this subparagraph shall apply to any contiguous or
adjacent property owed by the Sublessor. Sublessor hereby indemnifies Sublessee
for any and all loss, cost, damage or expense to Sublessee resulting from any
misrepresentation or breach of the foregoing representations and warranties.

     If any such hazardous substances are discovered at the Shopping Center
(unless introduced by the Sublessee, its agents or employees) or if any asbestos
or asbestos containing material is discovered in the subleased premises, and
removal, encapsulation or other remediation is required by applicable laws, the
Sublessor immediately and with all due diligence and at no expense to the
Sublessee shall take all measures necessary to comply with all applicable laws
and to remove such hazardous substances or asbestos from the Shopping Center
and/or encapsulate or remediate such hazardous substances or asbestos, which
removal and/or encapsulation or remediation shall be in compliance with all
environmental laws and regulations, and the Sublessor shall repair and restore
the Shopping Center at its expense. From the date such encapsulation,
remediation and restoration is complete, the rent due hereunder shall be reduced
by the same percentage as the percentage of the subleased premises which, in the
Sublessee’s reasonable judgement, cannot be safely, economically or practically
used for the operation of the Sublessee’s business. Anything herein to the
contrary notwithstanding, if in the Sublessee’s reasonable judgement, such
removal, encapsulation, remediation and restoration cannot be completed within
one hundred eighty (180) days or the same is not actually completed by Sublessor
within such one hundred eighty (180) day period following the date such
hazardous substances or asbestos are discovered, and such condition materially
adversely affects Sublessee’s ability to conduct normal business operations in
the premises, then the Sublessee may terminate this Sublease by written notice
to the Sublessor within thirty (30) days after such 180 day period, which notice
shall be effective on Sublessor’s receipt thereof. Sublessor shall comply with
OSHA 29 CFR 1910.1001 (j) to notify tenants, including Sublessee, of asbestos
related activities in the subleased premises and the Shopping Center including,
but not limited to, selection of the certified/licensed asbestos abatement
contractor, scope of the abatement work, and final clearance testing procedures
and results.

31



--------------------------------------------------------------------------------



 



SECTION 44. TRANSFER OF INTEREST

     If Sublessor should sell or otherwise transfer its interest in the demised
premises, upon an undertaking by the purchaser or transferee to be responsible
for all the covenants and undertakings of Sublessor, Sublessee agrees that
Sublessor shall thereafter have no liability to Sublessee under this Sublease or
any modifications or amendments thereof, or extensions thereof, except for such
liabilities which might have accrued prior to the date of such sale or transfer
of its interest by Sublessor.

SECTION 45. ACCESS TO PREMISES

     Sublessor and its representatives shall have free access to the demised
premises at all reasonable times for the purpose of: (i) examining the same or
to make any alterations or repairs to the demised premises that Sublessor may
deem necessary for its safety or preservation; (ii) exhibiting the demised
premises for sale or mortgage financing; (iii) during the last three (3) months
of the term of this Sublease, for the purpose of exhibiting the demised premises
and putting up the usual notice “to rent” which notice shall not be removed,
obliterated or hidden by Sublessee, provided, however, that any such action by
Sublessor shall cause as little inconvenience as reasonably practicable and such
action shall not be deemed an eviction or disturbance of Sublessee nor shall
Sublessee be allowed any abatement of rent, or damages for an injury or
inconvenience occasioned thereby.

SECTION 46. HEADINGS

     The headings are inserted only as a matter of convenience and for reference
and in no way define, limit or describe the scope or intent of this Sublease.

SECTION 47. NON-WAIVER

     No payment by Sublessee or receipt by Sublessor or its agents of a lesser
amount than the rent in this Sublease stipulated shall be deemed to be other
than on account of the stipulated rent nor shall an endorsement or statement on
any check or any letter accompanying any check or payment of rent be deemed an
accord and satisfaction and Sublessor or its agents may accept such check or
payment without prejudice to Sublessor’s right to recover the balance of such
rent or pursue any other remedy in this Sublease provided.

SECTION 48. SHORT FORM SUBLEASE

     This Sublease shall not be recorded, but a short form sublease, which
describes the property herein demised, gives the term of this Sublease and
refers to this Sublease, shall be executed by the parties hereto, upon demand of
either party and such short form sublease may be recorded by Sublessor

32



--------------------------------------------------------------------------------



 



or Sublessee at any time either deems it appropriate to do so. The cost and
recording of such short form sublease shall belong to the requesting party.

SECTION 49. REFERENCE TO MASTER LEASE

     Sublessor is the owner of the tenant’s interest under a lease dated the
28th day of December, 1973 (the “Master Lease”), a copy of which is attached
hereto as Exhibit “D”. Sublessee and Sublessor shall adhere to all requirements
of the Master Lease, and Sublessor agrees that it shall not modify the Master
Lease so as to materially adversely impair Sublessee’s rights hereunder.
Sublessor hereby agrees to indemnify and hold Sublessee harmless on account of
any direct loss, cost of expense incurred by Sublessee on account of a default
by Sublessor under the Master Lease.

SECTION 50. ESTOPPEL CERTIFICATE

     At any time and from time to time upon not less than ten (10) business
day’s prior notice by Sublessor or Sublessee, the other party shall deliver a
statement in writing addressed to the requesting party certifying (i) that this
Sublease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), (ii) whether the term has commenced and rent shall have
become payable hereunder, and if so, the dates to which they have been paid,
(iii) whether or not, to such party’s knowledge, the requesting party is in
default in performance of any of the terms of this Sublease, and if so,
specifying such default of which it may have knowledge, (iv) whether Sublessee
has accepted possession of the subleased premises, (v) whether either party has
made any claim against the other under this Sublease, and if so, the nature
thereof, (vi) whether there exist any offset or defenses against enforcement of
any of the terms of this Sublease upon the part of Sublessee to be performed,
and if so, specifying the same; and (vii) such other matters as either party may
reasonably request of the other.

IN WITNESS WHEREOF, the parties hereto have executed this Sublease the day and
year first above written.

33



--------------------------------------------------------------------------------



 



                  Signed and Acknowledged            
in the presence of:
               
 
                        SUBLESSOR:             SCHOTTENSTEIN STORES CORPORATION
   
 
               

      BY:   /s/ Jay Schottenstein    

               

          Jay Schottenstein    
 
                        ITS: Chairman    
 
                /s/ Edward K. Arndt                              
/s/ Barbara Pugh
                                 
 
                        SUBLESSEE:             SHONAC CORPORATION,            
an Ohio corporation    
 
               

      BY:   /s/ John Rossler    

               

          John Rossler    
 
                        ITS: Executive V.P., COO    
 
               
/s/ Tracy L. Snow
                                  [ILLEGIBLE COPY]                              
 
               
STATE OF OHIO
  :            

  : SS.            
COUNTY OF FRANKLIN
  :            

     The foregoing instrument was acknowledged before me this 5th day of June,
2000, by Jay Schottenstein, Chairman of Schottenstein Stores Corporation, a
Delaware corporation, for and on behalf of said corporation.

                 
(NOTARIAL SEAL) [l14358al1435800.gif]            

      BARBARA PUGH   /s/ Barbara Pugh    

               

      NOTARY PUBLIC, STATE OF OHIO   Notary Public    

      MY COMMISSION EXPIRES JUNE 1, 2002        
 
               
STATE OF OHIO
  :            

  : SS.            
COUNTY OF FRANKLIN
  :            

     The foregoing instrument was acknowledged before me this 12th day of June,
2000, by John Rossler, Executive V.P., COO of Shonac Corporation, an Ohio
corporation, for and on behalf of said corporation.

                            /s/ Tracy L. Snow       Notary Public           

                Tracy L. Snow       NOTARY PUBLIC - STATE OF OHIO       My
Commission Expires 3/15/01

34



--------------------------------------------------------------------------------



 



EXHIBIT “A”

(SITE PLAN) [l14358al1435801.gif]

 



--------------------------------------------------------------------------------



 



WALTER L. PHILLIPS
INCORPORATED
CIVIL ENGINEERS
LAND SURVEYORS
PLANNERS
_______

DIRECTORS
WALTER L. PHILLIPS. P.E.
CHAIRMAN OF THE BOARD
W. LEE. PHILLIPS. JR. P.E.
PRESIDENT
ROBERT A. KINSEY. P.E.
VICE PRESIDENT
_______

ASSOCIATE
JERRY A. McKNIGHT. C.L.S.

Description of the Property of Sunset Development Corporation of Northern
Virginia, Mason District, Fairfax County, Virginia.

     “Beginning at a point in the north line of Leesburg Pike,. Virginia Route
7, as widened, said point marks the southeast corner of the L. P. Corporation;
thence with the east line of said L. P. Corporation and then continuing with the
east line of Hardin Corporation, N 19° 18' 50" E, 611.54 feet to a point marking
the northeast corner of the Hardin Corporation in the south line of the Amanda
Corporation; thence with the south line of the Amanda Corporation and continuing
with the south line of Payne, S 61° 32' 20" E, 423.31 feet to a corner to Payne;
thence continuing with the west line of Payne, S 19° 18' 50" W, 614.54 feet to a
point in the north-line of Leesburg Pike, Virginia Route 7, as widened, marking
the southwest corner of Payne; thence with the said north line of Leesburg Pike,
Virginia Route 7, as widened, N 61° 08' 20" W, 423.80 feet to the beginning and
containing 5.8817 acres.”

901 W. BROAD STREET
FALLS CHURCH, VA 22048
(705) 532-5163

         

  /S/ Walter L. Phillips    

       

  Walter L. Phillips, C.L.S.    

  December 10, 1973    

Exhibit A-l
(Description of Property)

 



--------------------------------------------------------------------------------



 



LEASE

Walter J. Hodges

and

Joseph P. Smyth,

Landlord

and

Hechinger Company

Tenant

EXHIBIT “D”

Opened – 11/17/74
Lease Commencement
Date – 12/1/74

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Paragraph   Subject   Page
  1
  Demised Premises     1  
  2
  Term     2  
  3
  Rent     4  
  4
  Use of Premises     10  
  5
  Taxes     13  
  6
  Construction of Improvements     16  
  7
  Repairs and Alterations     21  
  8
  Compliance with Laws     22  
  9
  Public Easements     24  
10
  Mechanics’ Liens     24  
11
  Net Lease     25  
12
  Insurance     26  
13
  Indemnification     29  
14
  Fire or Casualty     31  
15
  Eminent Domain     33  
16
  Quiet Enjoyment     35  
17
  Default     35  
18
  Assignment on Subletting     37  
19
  Certificates     37  
20
  Notice     38  
21
  Right of Access     39  
22
  Waiver     39  
23
  Limitation of Liability     40  
24
  Bankruptcy of Landlord     41  
25
  Construction of Lease     41  
26
  Recording     41  
27
  Real Estate commissions     41  
28
  Right of First Refusal     42  
29
  Time of Essence     44  
30
  Personal Property     44  
31
  Zoning Laws     44  
32
  Denial of Access     44  
33
  Waiver of Subrogation     44  
34
  Non-disturbance     45  
35
  Signs     45  
36
  Arbitration     45  
37
  Consent Required     47  
38
  Non Disturbance — Present Deed of Trust     47  
39
  Successors and Assigns        

 



--------------------------------------------------------------------------------



 



LEASE

     This Lease is made this 28th day of December, 1973, by and between Walter
J. Hodges and Joseph P. Smyth, c/o Walter J. Hodges, 4697 South 34th Street,
Arlington, Virginia 22206, hereinafter together referred to as “Landlord”, and
Hechinger company, a District of Columbia corporation having its executive
offices at 901 17th Street, N.E., Washington, D. C., hereinafter referred to as
“Tenant”.

     Witnesseth, that for and in consideration of the mutual covenants of the
parties, it is agreed as follows:

     1. (a) Landlord does hereby lease and demise to Tenant and Tenant does
hereby take and rent from Landlord, upon the covenants and conditions contained
herein, all of that parcel of land, located on the northeast side of Leesburg
Pike, Fairfax County, Virginia, as outlined in red on the survey entitled “Plat
Showing The Property of Sunset Development Corporation of Northern Virginia”,
dated December 5, 1973, prepared by Walter L. Phillips, Inc., a copy of which is
attached hereto and made a part hereof and marked Exhibit “A”, containing 5.8817
acres, more or less, and as further described by metes and bounds on Exhibit
“A-l” attached hereto and made part hereof.

         (b) Together with all the improvements to be constructed thereon, and
all easements, rights, ways, waters and appurtenances belonging or incidental
thereto, and all right, title and interest of Landlord in and to the streets,
alleys and public highways through or adjoining the same, which, together

 



--------------------------------------------------------------------------------



 



with the parcel of land described in Paragraph 1 (a) above, shall collectively
be referred to herein as the “demised premises”.

     2. The initial term of this Lease shall begin on the commencement date as
herein defined and fully expire 25 years thereafter; provided, however, that if
the commencement date is not the first day of a month, then the initial term
hereof shall fully expire 25 years after the first day of the first full month
immediately following the commencement date. Promptly after the commencement
date, the parties shall execute a recordable supplement hereto stating the
commencement and expiration dates.

     The commencement date shall be the earlier to occur of (a) the date on
which Tenant first opens for business on the demised premises or (b) March 1,
1975. Tenant covenants and agrees to apply for site plan approval on or before
December 28, 1973 and for a building permit as soon thereafter as reasonably
practical with the appropriate Fairfax County, Virginia authorities and to
submit with such applications all necessary plans. Landlord agrees to execute
where necessary any permit applications. Landlord agrees to deliver possession
of the parcel of land hereby leased to Tenant within thirty-five days after
receipt by Landlord of written notice that Tenant desires possession. Such
thirty-five day period shall begin on the next Wednesday following receipt by
Landlord of such notice. Tenant shall not be required to accept possession of
the land prior to the expiration of thirty days after the beginning of the
thirty-five day period. Landlord agrees that it shall have levelled to the

- 2 -



--------------------------------------------------------------------------------



 



ground the physical structure supporting the theater [ILLEGIBLE COPY] as of the
date Landlord delivers possession of the land to Tenant. Following the date
hereof, Tenant shall have a right of entry on the demised premises to conduct
tests, studies and surveys.

     Both Landlord and Tenant shall have the right to cancel this Lease in the
event that Tenant is unable to obtain a building permit from the applicable
governmental agencies on or before April 1, 1974 or June 1, 1974 if such date is
extended as hereinafter provided, by giving written notice to the other within
ten days after April 1, 1974 or June 1, 1974, as the case may be, whereupon both
parties shall be relieved from further liability hereunder. Tenant agrees to
notify Landlord in writing of the filing of the aforesaid applications within
five days of such filings. In no event shall Landlord be required to deliver
possession of the land to Tenant prior to the obtaining by Tenant of the
building permits. In the event that Tenant has not obtained the building permit
by April 1, 1974 but is continuing diligently and in good faith to obtain said
permit, the date of April 1, 1974 shall be extended to June 1, 1974.

     Provided Tenant shall not be in default herein, Tenant shall have the
option to extend the term of this Lease upon all of the same terms, covenants
and conditions for one additional term of ten years. If Tenant exercises its
extension option, Tenant shall have the option to extend the term hereof for a
second additional term of ten years. If Tenant exercises its second extension
option, Tenant shall have the option to extend the term hereof for a third
additional term of ten years. Such

- 3 -



--------------------------------------------------------------------------------



 



[ILLEGIBLE COPY] to be exercised by Tenant unless Tenant shall have given to
Landlord written notice that Tenant does not wish to extend the term of this
Lease at least one year prior to the commencement date of the particular option
period. Provided Tenant is not in default and Tenant has not previously notified
Landlord that Tenant does not wish’ to extend the term of this Lease, Tenant may
exercise more than one option at one time by giving written notice to Landlord.

     3. Tenant covenants and agrees to pay to the Landlord during the term of
this Lease annual net minimum rent, hereinafter referred to as “minimum rent”,
equal to the greater of (a) or (b) as hereinafter set forth:

     (a) The sum of $300,000.00.

     (b) $166,572.00, plus twelve percent times the amount paid by Landlord for
the “Landlords’s cost” (as such term is defined in Paragraph 6 hereof). The
phrase “term, of this Lease”, as used herein, shall mean the original
twenty-five year term plus any extension options exercised by Tenant.

     Such minimum rent shall be paid in advance in equal monthly installments on
the first day of each and every month during each “lease year” (as such term is
hereinafter defined) of the term of this Lease, except that minimum rent for the
period from the date the term hereof commences, if such date is not the first
day of a month, to the first day of the following month shall be due and payable
on the date said term commences. Minimum rent for less than a one month period
and less than a

- 4 -



--------------------------------------------------------------------------------



 



full twelve month lease year shall be adjusted pro rata. Until such time as
Landlord’s cost is determined, Tenant shall pay a temporary monthly minimum
rental of $25,000.00. At such time as the actual minimum rent is determined, any
necessary adjustments shall be made between the parties within ten days after
the date upon which Landlord’s cost is determined. It is the intention of the
parties hereto that the minimum rent to be paid hereunder shall be paid to
Landlord absolutely net without deduction of any nature whatsoever, unless
otherwise specifically provided for in this Lease. The parties agree to execute
a Lease Amendment setting forth the finally determined annual minimum rent.
Tenant shall have the right to audit Landlord’s cost. The cost of such audit
shall be paid by Tenant, provided that Landlord will reimburse Tenant for audit
costs if Tenant discovers an error prejudicial to Tenant equalling 2% (or more)
of the correct Landlord’s cost. Disputes in determining Landlord’s cost shall be
determined by arbitration pursuant to Paragraph 36 of this Lease.

     Notwithstanding any provision hereof to the contrary, if the commencement
date is after December 1, 1974, Tenant shall pay Landlord, on the commencement
date, a sum equal to $456.36 multiplied by the number of days elapsing from and
including December 1, 1974 to, but not including, the commencement date.

     As additional rent (hereinafter called “percentage rent”) Tenant agrees to
pay to Landlord the amount, if any, by which two percent (2%) of Tenant’s “gross
sales” (as such term is hereinafter defined) on the “Occupied Portion” (as such
term is hereinafter defined) for each lease year during the term of this Lease
shall exceed the amount of minimum rent paid by Tenant during the particular
lease year. The term “lease year” shall mean each period of February

- 5 -



--------------------------------------------------------------------------------



 



1 through January 31 except that the first lease year shall be the period from
the commencement date of this Lease through the next January 31; except that the
last lease year shall be the period from the January 31st next preceding the
expiration date hereof (as same may be extended) through said expiration date.
If Tenant’s fiscal year changes during the term of this Lease, the parties will
cooperate and attempt to adjust the lease year to coincide with Tenant’s fiscal
year.

     The term “gross sales”, as used herein, means the total amount charged by
Tenant or anyone in Tenant’ s behalf or by concessionaires or licensees of
Tenant in connection with, any and all sales (including telephone sales) of
merchandise and service to patrons and customers, made or rendered on, in or
from the Occupied Portion, including sales of merchandise shipped from other
locations on orders taken in or through the Occupied Portion, or by persons
reporting to the Occupied Portion, whether or not such amounts shall be for cash
or on credit, whether paid or unpaid, collected or uncollected. Each charge or
sale upon installment or credit shall be treated as a sale for the full price in
the month during which such charge or sale shall be made, irrespective of the
time when or if Tenant shall receive payment (whether full or partial) therefor.

     There shall, however, be deducted or excluded therefrom the following to
the extent that the same shall be included

- 6 -



--------------------------------------------------------------------------------



 



in Tenant’s computation of gross sales:



  (1)   All credits and refunds made to customers for merchandise returned or
exchanged.     (2)   All sums and credits received in settlement of claims for
loss or damage to merchandise sold as aforesaid.     (3)   All sales or excise
taxes imposed by any governmental body on such sales and services which taxes
are added to the price therefor or collected from the patron or customer and
paid by Tenant to such governmental authority. No franchise or capital stock tax
and no income or similar tax based upon income or profits as such shall be
deducted from gross sales in any event whatever.     (4)   Transfers of
merchandise from the Occupied Portion to other stores or warehouses of Tenant.  
  (5)   Accommodation sales, such as sales of postage stamps, government bonds,
savings stamps or similar items where no profit is being made.     (6)   Returns
of merchandise to manufacturers, or suppliers.     (7)   Sale of trade fixtures
or equipment.     (8)   Service or other charges payable by the customer because
an item is sold on credit instead of for cash and any and all charges payable by
customers for delivery of merchandise.

- 7 -



--------------------------------------------------------------------------------



 



    (9) Exclusion or deduction for amount of gift certificates redeemed in cash
or for merchandise.     (10)   Deduction of deposits returned to customers.    
(11)   Services (such as repairs and delivery) rendered at cost.     (12)  
Amounts allowed to customers for merchandise or other things of value traded in
to Tenant.     (13)   The amount of sales made from vending machines, excluding
the portion thereof paid to Tenant as a commission, selling strictly
accommodation or convenience products for . Tenant’s customers or employees such
as, but not limited to, cigarettes, stamps and soda. In the event that Tenant
shall sell any of its product lines from vending machines the total sales
thereof shall be included in gross sales.     (14)   Sales and receipts of
subtenants not located in the Occupied Portion and sub-rental income to Tenant
from subtenants on the demised premises.     (15)   Commissions, bonuses and
other fees paid by licensees or concessionaires to Tenant.

     Tenant shall record at the time of sale all receipts from sales or other
transactions whether cash or credit in a cash register or in cash registers
having a cumulative total which shall be sealed. Tenant’s bookkeeping procedures
shall be consistent with good business practice. Tenant shall keep or cause to
be kept on the demised premises, or at its main office address as set forth on
the first page hereof, or at such other

- 8 -



--------------------------------------------------------------------------------



 



location in the Washington area where Tenant may store its records, for a period
of not less than three (3) years after the end of the lease year to which they
have reference, full, true and accurate records of all such gross sales,
credits, refunds and other operations to which Landlord or Landlord’s
representative shall have access at any and all times during regular business
hours for the purpose of examining or auditing the same without expense to
Tenant and Tenant shall also furnish to Landlord any and all statements,
information, copies of income tax returns which show separately financial data
for the Occupied Portion and other supporting data relating to such gross sales
as and when Landlord may reasonably require. Without limiting the generality of
the foregoing Tenant agrees to keep for at least three (3) years following the
end of each lease year the gross income, sales, use and occupation tax returns
with respect to said lease years and all pertinent original sales records.
Errors, if any, in any statement submitted by the Tenant shall be promptly
adjusted and settled. If any error in the submission of gross sales shall amount
to a difference of 3% more of the correct gross sales, the reasonable costs,
including the full amount of bills rendered to Landlord by its then regularly
employed certified public accountant for such examination of Tenant’s books
shall be paid by Tenant. The furnishing by Tenant of any willfully or grossly
inaccurate statement of gross sales may be deemed, at Landlord’s sole option and
discretion, a violation or breach of or default under this Lease. Landlord
agrees to keep any information obtained from Tenant as confidential, except that
Landlord may

- 9 -



--------------------------------------------------------------------------------



 



give such information to any mortgagee or party secured by deed of trust, or to
a prospective purchaser of the demised premises, and except in connection with
any litigation or arbitration proceedings between the parties, or as may be
required by any competent judicial or other legally constituted authority. If
Tenant disputes Landlord’s determination of gross sales after audit by Landlord,
such dispute shall be resolved by arbitration pursuant to Paragraph 36 hereof.

     Within sixty days after the end of each lease year, Tenant shall submit to
Landlord a written statement of Tenant’s gross sales for the preceding lease
year certified by a certified public accountant and Tenant shall pay
simultaneously with the submission of such statement any percentage rent which
may be due and payable.

     4. The term “Occupied Portion”, as used herein, shall mean the part or
parts (if any) of the demised premises which Tenant may elect to occupy at any
time or from time to time during the term of this Lease. Tenant agrees to
operate a Hechinger store on the Occupied Portion substantially similar to and
under the same trade name as the majority of other stores may be operated at any
time or from time to time during the term of this Lease by Tenant in the
Metropolitan Washington area. Tenant may use the Occupied Portion for any lawful
purpose whatsoever, including, but not limited to, the sale of such merchandise
and services as Tenant may from time to time desire, provided, however, that in
the event Tenant substantially changes the nature of its business from the type
of business in which Tenant is presently engaged in the Washington Metropolitan
area,

- 10 -



--------------------------------------------------------------------------------



 



Landlord shall have the right to cancel this Lease if Tenant is not willing to
adjust the percentage rent rate to that rate customarily paid by tenants
operating businesses similar to the business operation to which Tenant has
changed, such adjustment to be effective as of the date Tenant so changed the
nature of its business. Upon such termination, the rent and other charges
payable hereunder by Tenant shall be apportioned and adjusted to the date Tenant
surrenders possession of the demised premises and both parties shall be relieved
of further liability under this Lease.

     In the event of a dispute as to whether Tenant has substantially changed
its business or as to the percentage rent rate applicable to such changed
business, the dispute shall be referred to arbitration pursuant to the
provisions of Paragraph 36 of this Lease. In the event that it is determined by
such arbitration that Tenant has substantially changed the nature of its
business and Tenant is unwilling to increase the percentage rent rate to the new
rate determined by the arbitrators as applicable to such changed business and
Landlord does not exercise its right to cancel this Lease within ninety
(90) days after Tenant notified Landlord of its election to not abide by the
decision of the arbitrators with respect to the new percentage rate, then the
percentage rent rate shall remain at the rate in effect at the time of the
dispute. If Landlord shall be entitled to, but does not exercise, its rights to
cancel this Lease within ninety (90) days after Tenant notified Landlord of its
election to not pay the new rate, as aforesaid, then Landlord shall no longer
have the right of cancellation and Tenant shall have the right to conduct
whatever business it may desire and otherwise use the demised premises

- 11 -



--------------------------------------------------------------------------------



 



for any lawful purpose without being required to pay a different percentage rate
than the rate in effect at the time of the dispute.

     At all times (if any) during the term hereof in which there is an Occupied
Portion, Tenant shall actively and diligently operate its business in a high
grade and reputable manner in the Occupied Portion maintaining in the Occupied
Portion a full staff of employees and a full and complete inventory of
merchandise during business hours (unless prevented from doing so by fire,
strikes or other conditions beyond the reasonable control of Tenant).

     “Business hours” shall mean those hours maintained from time to time during
the term of this Lease by the majority of other Hechinger stores operating in
the Washington Metropolitan area.

     In the event that Hechinger Company shall at any time during the term of
this Lease operate less than a 60,000 gross square foot retail facility on the
demised premises under the trade name requirements set forth above, then, that
portion of the minimum rent equal to the ratio of square footage of building
area which is not being used by Hechinger as a retail operation to 60,000 square
feet shall be adjusted to the “Consumer Price Index, United States and Selected
Area, Washington (1967 – 1969 = 100) all items” from the date such event occurs.
For example, if, on February 1, 1985, the Hechinger retail operation is reduced
to 45,000 square feet, one-fourth of the minimum rent shall be

- 11 a -



--------------------------------------------------------------------------------



 



adjusted to the Index for the remainder of the lease term or until such time as
Tenant again operates at least a 60,000 square foot Hechinger store, whichever
shall be the first to occur. The portion of minimum rental so affected shall be
adjusted at the end of every three lease years. The first adjustment shall be
made by multiplying the affected portion of the minimum rent by a fraction, the
numerator of which will be such Index for the month of January immediately
preceding the date on which such adjustment takes place and the denominator of
which shall be such Index for the month of January one year prior to the January
used in the numerator. For example, the formula would be 15,000/60,000 X
$300,000 X Index, January, 1984/Index, January, 1983. Future adjustments at the
end of each three lease years would use the Index for the month of January
immediately preceding the date of adjustment as the numerator and January, 1984
as the denominator. Tenant acknowledges that this adjustment would take effect
even if a sublessee of Tenant operated a retail facility in part of the original
buildings constructed on the demised premises. Under no circumstances shall the
minimum rent be reduced below the original minimum rent (or portion thereof so
affected) as a result of any such adjustment. If such Index shall be
discontinued, then any similar successor consumer price index of the U.S.
Department of Labor, or successor agency thereto for the Washington area shall
be used. If there is no such similar successor index and the parties cannot
agree upon a successor index or formula, or if there shall be disagreement as to
any other provision in this Paragraph 4, then the matter shall be referred to
arbitration as hereinafter provided pursuant to Paragraph 36 hereof.

- 12 -



--------------------------------------------------------------------------------



 



     5. Tenant will, at Tenant’s cost and expense, bear, pay and discharge, or
cause to be borne, paid and discharged, on or before the last day upon which the
same may be paid without interest or penalty for the late payment thereof, all
taxes, assessments, sewer rents, water rents and charges, duties, impositions,
license and permit fees, charges for public utilities of any kind, and payments
and other charges of every kind and nature whatsoever, ordinary or
extraordinary, foreseen or unforeseen, general or special (all of which are
hereinafter sometimes collectively referred to as “Impositions”) which shall,
pursuant to present or future law or otherwise, during the term hereby granted
be levied, charged, assessed or imposed upon, or grow or become due and payable
out of or for, or become or have become a lien on, the demised premises or any
part thereof, or any buildings or improvements now or hereafter located thereon,
or the appurtenances thereto, or the sidewalks, streets or vaults adjacent
thereto, or any franchises as may be appurtenant to the use and occupation of
the demised premises; it being the intention of the parties hereto that the
rents reserved herein shall be received and enjoyed by Landlord as a net sum
free of all such Impositions, except income taxes assessed against Landlord,
franchise, estate, succession, inheritance or transfer taxes of Landlord, or any
tax or charge in replacement or substitution of the foregoing or of a similar
character, provided, however, that if at any time during the term of this Lease
the then

- 13 -



--------------------------------------------------------------------------------



 



prevailing method of taxation or assessment shall be changed so that the whole,
or any part of the Impositions theretofore payable by Tenant as above provided,
shall instead be levied, charged, assessed or imposed wholly or partially on the
rents received by Landlord from the demised premises, or shall otherwise be
imposed against Landlord in the form of a franchise tax or otherwise, then
Tenant shall pay all such levies, charges, assessments, impositions, taxes and
other substituted charges, on or before the last day upon which the same may be
paid without interest or penalty for the late payment thereof.

     Tenant shall furnish Landlord with evidence of the payment and discharge of
any of the aforesaid Impositions within thirty (30) days after the last day upon
which the same may be paid without interest or penalty for the late payment
thereof.

     Tenant shall pay all interest and penalties imposed upon the late payment
of any Impositions which Tenant is obligated to pay or cause to be paid
hereunder.

     If Tenant shall fail, for ten (10) days after notice and demand given to
Tenant, to pay any Imposition on or before the last day upon which the same may
be paid without the imposition of interest or penalties for the late payment
thereof, then Landlord may pay the same with all interest and penalties lawfully
imposed upon the late payment thereof and the amounts so paid by Landlord shall
thereupon be and become immediately

- 14 -



--------------------------------------------------------------------------------



 



due and payable by Tenant to Landlord hereunder.

     Tenant, at Tenant’s cost and expense, way, if Tenant shall in good faith so
desire, contest the validity or amount of any Imposition, in which event Tenant
may defer the payment thereof for such period as such contest shall be actively
prosecuted and shall be pending undetermined. Landlord agrees to sign the
necessary papers in connection with any real estate tax assessment or other
Imposition protest filed by Tenant. Any refunds received as a result of such
protests shall belong to Tenant.

     No provision of this Lease shall be construed so as to require Landlord to
allow any such items so contested or intended to be contested to remain unpaid
for such length of time as shall permit the demised premises, or the lien
thereon created by such item to be contested, to be sold by federal, state,
county or municipal authority for the nonpayment thereof, or as shall permit an
action, either of foreclosure or otherwise, to be commenced by the holder of any
mortgage which shall be a lien upon Landlord’s interest in the demised premises.

     In the case of such of the aforesaid Impositions levied with respect to a
particular fiscal period of the levying or taxing authority, for any such period
in which this Lease terminates or expires, Tenant shall be liable under this
Paragraph 5 only for such proportion of such Impositions as the part of such
fiscal period from the beginning of said period to the date of

- 15 -



--------------------------------------------------------------------------------



 



expiration or termination of this Lease shall bear to the whole of such fiscal
period. It is agreed that Tenant shall have the right to request that any lump
sum special assessment be paid in annual installments so long as Tenant pays
such assessment or tax resulting therefrom in full at the expiration of this
Lease. Notwithstanding any provision to the contrary set forth herein, all
Impositions shall be adjusted on a pro-rata basis commencing on the date Tenant
is given possession of the land pursuant to the terms of Paragraph 2 herein.

     6. Tenant agrees to construct all of the improvements, structures, parking
area and roadways and to perform all other work of any nature, except the
demolition of the existing motion picture screen, necessary to change the
present condition of the parcel of land being leased to the condition desired by
Tenant. All of such work shall be performed in accordance with plans and
specifications to be prepared by Tenant at Tenant’s expense, providing for
improvements which shall include a Hechinger store substantially similar to
either the Glenmont or Tysons Corner store of Hechinger. Any plans and
specifications providing for improvements other than described above shall be
subject to Landlord’s approval. Landlord’s approval shall not be unreasonably
withheld or delayed. Landlord agrees to submit to Tenant on or before the date
Landlord is required to deliver possession of the demised premises to Tenant
written evidence of Landlord’s ability to fund Landlord’s maximum commitment
hereunder to pay

- 16 -



--------------------------------------------------------------------------------



 



for Landlord’s cost in a form acceptable to Tenant.

     Landlord shall reimburse Tenant for all of its construction costs, being
all expenses and costs reasonably incurred by
Tenant in designing and constructing Tenant’s improvements, in the following
manner:

     Tenant shall submit monthly requisitions to Landlord on or before the 25th
day of each month signed by an officer of Tenant and the supervising architect
setting forth in trade breakdown form and in such detail as may be required by
Landlord’s mortgagee the percentage of completion and the amounts expended or
costs incurred for work done and necessary materials delivered at the site.
Advances by Landlord for Tenant’s construction costs shall be equal to 90% of
the amount requisitioned and shall be made on or before the 10th day of the
following month. The first requisition may not be submitted until site work has
commenced. Said first requisition may include non-construction items expended
prior to the date of said requisition such as architect’s and engineer’s fees
and recording costs. With each requisition other than the first, Tenant shall
furnish waivers of mechanics liens as to the general contractor and each major
subcontractor and supplier for all work performed or materials included in the
last previous requisition if requested by the construction lender or title
insurance company. The final holdback of 10% shall be paid at such time as
construction is fully completed to the reasonable satisfaction of Tenant,
Landlord and Landlord’s

- 17 -



--------------------------------------------------------------------------------



 



mortgagee, final waivers of liens have been delivered to Landlord and Tenant has
taken possession of the improvements constructed by Tenant on the demised
premises and has opened for business in the demised premises. The payment of all
requisitions shall be subject to the satisfaction by Tenant of the conditions
normally established by construction lenders in the Metropolitan Washington
area. Landlord agrees to accept Tenant’s architect’s certificate of full
completion and will use its best efforts to have its mortgagee also accept such
certificate.

     It is agreed that the amount to be advanced by Landlord to Tenant for
Tenant’s costs shall be not less than $1,100,000.00 nor more than $2,100,000.00.
The specific amount within such limits shall be requested by Tenant in writing
at the same time Tenant notifies Landlord that Tenant desires possession of the
demised premises. If Tenant shall fail to so notify Landlord, it shall be
presumed that Tenant requests Landlord to advance $1,100,000.00.

     Any portion of loan placement fees, title insurance, lender’s counsel fees
and/or closing expenses attributable to that portion of the financing in excess
of Landlord’s cost shall not be included as part of Landlord’s cost. For
example, if Tenant requests Landlord to provide financing of $1,400,000.00 for
Tenant’s costs and other portions of Landlord’s cost amount to $100,000.00 (for
such items as interest during construction, etc.) and Landlord elects to obtain
a mortgage for $2,000,000.00, then only three-fourths of the amount of the loan
placement fees, title insurance, lender’s counsel fees and/or closing expenses
shall be included in the computation of Landlord’s cost. Landlord

- 18 -



--------------------------------------------------------------------------------



 



shall use its best efforts to minimize such fees.

     The term “Landlord’s cost” shall mean all sums expended by Landlord for
reimbursement to Tenant for Tenant’s cost of construction, interest payable by
Landlord to Landlord’s construction lenders on sums advanced to Tenant by
Landlord, costs of obtaining construction and permanent financing (including,
but not limited to, loan placement fees, title insurance, lender’s counsel fees
and closing expenses as computed according to the provisions of the immediately
preceding paragraph) and permit fees paid by Landlord, if any. In the event
Landlord’s cost exceeds the amount requested by Tenant in accordance with the
provisions set forth above plus the actual amount of those items included in
Landlord’s cost which are not part of Tenant’s cost of construction (i.e.,
construction loan interest, loan placement fees, etc.), Landlord shall have the
option of paying such excess amount or of requiring Tenant to pay such excess
amount. At the time Tenant notifies Landlord that Tenant desires possession of
the demised premises, the parties shall in good faith prepare a written estimate
of the total amount of those items included in Landlord’s cost which are not
part of Tenant’s costs. Any dispute in preparing the estimate shall be resolved
as directed solely by Tenant. Unless Landlord notifies Tenant in writing within
ten days after the total amount of Landlord’s costs has been determined of
Landlord’s election, Tenant shall pay any such excess amount. Tenant shall have
the right to audit the items submitted by Landlord constituting Landlord’s
costs. Any dispute shall be referred to arbitration pursuant to Paragraph 36
hereof.

     At the time Tenant notifies Landlord that it desires possession of the
demised premises, Tenant shall have the right to advise Landlord in writing that
it intends to provide its own construction funds and that Landlord shall only be
obligated to

- 19 -



--------------------------------------------------------------------------------



 



[ILLEGIBLE COPY] the amount requested by Tenant as above provided between
$1,100,000.00 and $2,100,000.00 at the time the final holdback payment would
have been made to Tenant had Landlord obtained a construction loan.

     In the event Tenant desires Landlord to provide funds during construction
to Tenant, Tenant shall so advise Landlord in writing at the time Tenant
notifies Landlord that it desires possession of the demised premises. If Tenant
shall fail to advise Landlord as to whether or not Landlord is to provide funds
during construction, it shall be presumed that Tenant desires Landlord to
provide such funds.

     In the event Landlord is required to provide funds during construction to
Tenant, Tenant covenants and agrees to take such funds from Landlord as such
funds are needed during construction by Tenant. It is intended by this paragraph
that Tenant will take down all of the funds requested of Landlord during the
normal course of construction so that Landlord will not be in default of any
construction loan provisions requiring that funds borrowed from the construction
lender shall be used to pay for the construction of the project as such
construction progresses.

     Tenant shall have the right, simultaneously with Landlord, to place the
construction and/or permanent loans since the cost of obtaining such loans, as
above limited, are part of Landlord’s costs. The parties recognize that loan
applications must be promptly submitted and accepted. Accordingly, at such time
as Landlord is ready to submit a loan application to a lender, Landlord shall
advise Tenant in writing of the terms of such application. Unless Tenant shall
be able to provide a loan on terms more favorable to the borrower and shall so
advise Landlord within 48 hours after receipt of Landlord’s notice, Landlord
shall have

- 20 -



--------------------------------------------------------------------------------



 



the right to submit the loan application and to accept a commitment from the
lender in accordance with the terms of the application. Since it is to the
mutual interest of Landlord and Tenant to obtain construction and permanent
loans on terms most favorable to the borrower, Landlord and Tenant will work
closely with each other in order to achieve the desired result.

     Regardless of whether Landlord provides funds to Tenant during
construction, Tenant covenants and agrees to accept from Landlord and Landlord
agrees and covenants to deliver to Tenant (even if Tenant’s costs are less than
the amount requested by Tenant) the amount of money originally requested by
Tenant at such time as said amount of money is payable by Landlord to Tenant.

     7. Tenant shall at all times during the term of this Lease, at Tenant’s
cost and expense, keep the demised premises and all buildings and improvements
now or hereafter located thereon, and all facilities and equipment therein, and
all sidewalks, curbs, vaults and vault spaces adjoining the demised premises,
and all appurtenances thereto, in first class operating condition and repair
(subject, however, to normal wear and use), and in such condition as maybe
required by law and by the terms of the insurance policies furnished pursuant to
the terms of this Lease, whether or not such repair shall be interior or
exterior, extraordinary as well as ordinary, and whether or not such repair
shall be of a structural nature, and whether or not the same can be said to be
within the present contemplation of the parties hereto. Upon the expiration of
this Lease, Tenant shall surrender the demised premises in good condition and
repair, ordinary wear and tear excepted.

- 21 -



--------------------------------------------------------------------------------



 



     Tenant shall at all times during the term of this Lease, at Tenant’s cost
and expense, keep the sidewalks, curbs, vaults and vault spaces adjoining the
demised premises, free from snow, ice and any other obstructions.

     Tenant may from time to time during the term of this Lease make alterations
or additions to the premises; provided that said alterations or additions shall
not adversely affect the value thereof and provided further_ _ _ _ _ that if any
alteration is of a structural nature or shall cost more than fifty thousand
dollars ($50,000.00), then Tenant shall obtain Landlord’s prior written consent
thereto, which consent may be conditioned on the furnishing by Tenant of a
completion and payment bond of a surety company reasonably acceptable to
Landlord. Such consent shall not be unreasonably withheld or delayed.

     8. Tenant shall at all times from and after the date Tenant takes
possession of the demised premises and during the term of this Lease, at
Tenant’s cost and expense, perform and comply with all laws, rules, orders,
ordinances, regulations and requirements now or hereafter enacted or
promulgated, of any sovereign or municipality, or agency thereof, having
jurisdiction over the demised premises, or the buildings and improvements now or
hereafter located thereon, or the facilities or equipment therein, or the
streets, sidewalks, vaults, vault spaces, curbs and gutters adjoining the
demised premises or the appurtenances thereto, or the franchises and privileges
connected therewith, whether or not such laws, rules, orders, ordinances,
regulations or requirements so involved shall necessitate

- 22 -



--------------------------------------------------------------------------------



 



structural changes, improvements, interference with use and enjoyment of the
demised premises, replacements or repairs, extraordinary as well as ordinary,
and Tenant shall so perform and comply, whether or not such laws, rules, orders,
ordinances, regulations, or requirements shall now exist or shall hereafter be
enacted or promulgated, and whether or not such laws, rules, orders, ordinances,
regulations, or requirements can be said to be within the present contemplation
of the parties hereto. Notwithstanding the foregoing, Tenant at its expense may
contest, after prior written notice to Landlord, by appropriate legal
proceedings conducted in good faith and with due diligence, in the name of
landlord or Tenant, or both, the validity or application of any law, rule,
order, ordinance, regulation or requirement of the nature referred to above,
provided that (a) neither the demised premises nor any part thereof would be in
any danger of being forfeited or lost, (b) neither Landlord nor any mortgagee
would be in any danger of civil or criminal liability for failure to comply
therewith, and (c) Tenant shall have furnished such security, if any, as may be
required in the proceedings. Landlord agrees to cooperate in any such contesting
by Tenant and to sign any necessary documents.

     Tenant during the term of this Lease will not use or keep or allow the
demised premises or any portion thereof or any buildings or other improvements
now or hereafter erected or maintained thereon or any appurtenances thereto, to
be used or occupied for any unlawful purpose or in violation of any certificate
of occupancy, and will not suffer any act to be done or any

- 23 -



--------------------------------------------------------------------------------



 



condition to exist on the demised premises or any portion thereof or in any
building or other improvements now or hereafter erected thereon or in any
appurtenance thereto, or remit any article to be brought therein, which nay be
dangerous, unless safeguarded as required by law, or which may, in law,
constitute a nuisance, public or private, or which nay make void or voidable any
insurance in force with respect thereto.

     9. Landlord agrees to join in the execution of necessary utility easements,
street widening dedications or other documents to public or quasi-public
authorities necessary to permit the parties to accomplish the results intended
by this Lease.

     10. Notice is hereby given that Landlord shall not be liable for any work
performed or to be performed on the demised premises, or in any building or
improvement thereon, or in connection with any appurtenance thereto, for Tenant
or for any materials furnished or to be furnished at the demised premises for
Tenant, and that no mechanics’ or other lien for such work or materials shall
attach to the reversionary or other interest of Landlord. If, in connection with
any work being performed by Tenant or in connection with any materials being
furnished to Tenant, any mechanics’ lien or other lien or charge shall be filed
or made against the demised premises or any part thereof or any buildings or
improvements now or hereafter erected and maintained thereon or on any
appurtenances thereto, or if any such lien or charge shall be filed or made
against Landlord as owner, then Tenant, at Tenant’s cost and expense, within
thirty

- 24 -



--------------------------------------------------------------------------------



 



(30) days after such lien or charge shall have been filed or made, shall cause
the same to be cancelled and discharged of record by payment thereof or filing
of a bond or otherwise, and shall also defend, at Tenant’s cost and expense, any
action, suit or proceeding which may be brought for the enforcement of such lien
or charge, and shall pay any damages suffered or incurred therein by Landlord,
and shall satisfy and discharge any judgment entered therein. In the event of
the failure of Tenant to discharge within the above-mentioned thirty (30) day
period any mechanics’ lien or other lien or charge herein required to be paid or
discharged by Tenant, Landlord may pay such items or discharge such liability by
payment or bond, or both, and Tenant will repay to Landlord upon demand any and
all amounts paid by Landlord therefor, or by reason of any liability on any such
bond, and also any and all incidental expenses, including counsel fees in
reasonable amount, incurred by Landlord in connection therewith.

     11. This is an absolutely net lease and Landlord shall not be required to
provide any services or do any act or thing with respect to the demised
premises, or the buildings and improvements thereon, or the appurtenances
thereto, except as may be specifically provided herein, and the rent reserved
herein shall be paid to Landlord without any claim on the part of Tenant for
diminution, set off or abatement and nothing shall suspend, abate or reduce any
rent to be paid hereunder, unless otherwise specifically provided for herein.

- 25 -



--------------------------------------------------------------------------------



 



     In the event that Landlord (or Landlord’s mortgagee) shall fail to perform
any obligation to be performed by Landlord within thirty days after receipt of
written notice, or commence to cure within said thirty days and diligently
proceed to cure any matter which cannot be cured within said period, Tenant
shall have the right to perform such obligation and to deduct the cost thereof
(plus interest thereon at 2% above the prime rate charged by Riggs National
Bank, Washington, D. C.) from the next ensuing rental payments.

     12. Commencing on the date Tenant takes possession of the demised premises
and continuing at all times during the term of this Lease, Tenant shall:
(a) keep the buildings which may hereafter be erected on the demised premises
insured in the name of Landlord, Tenant and Landlord’s mortgagee as their
interest may appear, with the standard mortgagee loss payable clause, in
insurance companies satisfactory to Landlord against loss or damage by fire,
windstorm, hail, explosion, riot, civil commotion, vandalism, malicious
mischief, smoke, hurricane and tornado and damage from aircraft and vehicles and
such other risks as are customarily insured against by persons in the same or a
similar business as Tenant in the Metropolitan Washington area, to the extent
insurance against such risks is available in said area under an extended
coverage endorsement, in an amount representing not less than one hundred
percent (100%) of the full insurable value [the term “full insurable value”
shall mean the actual replacement cost (excluding foundation and excavation cost
and

- 26 -



--------------------------------------------------------------------------------



 



cost of underground flues, pipes and drains), without deduction for physical
depreciation as such replacement cost shall be adjusted by Tenant’s insurer
every three years due to changes in the cost of construction factor, at Tenant’s
expense] and against war risks, as when and so long as insurance against such
risks is obtainable from the United States of America or an agency thereof at
reasonable cost in an amount representing not less than one hundred percent
(100%) of the full insurable value: (b) effect and maintain in insurance
companies satisfactory to Landlord, boiler insurance, if the same shall be
appropriate, in an amount acceptable to Landlord and general liability insurance
on the demised premises for the benefit of Landlord, Tenant and Landlord’s
mortgagee and covering any liability that Landlord or Landlord’s mortgagee may
have regarding the demised premises for a total of One Million Dollars
($1,000,000.00) in respect to any one accident or disaster and One Million
Dollars ($1,000,000.00) in respect of injuries or damage to any person, and Five
Hundred Thousand Dollars ($500,000.00) in respect to property damage; (c) with
respect to the initial construction or any restoration, alterations or changes
in the demised premises that may be made by the Tenant in excess of Fifty
Thousand Dollars ($50,000.00) per job, also provide and keep in force for the
benefit of the Landlord and Landlord’s mortgagee, contingent liability and
builder’s risk insurance in the usual form, including coverage against collapse
(during the initial construction, the premiums for contingent liability and
builder’s risk insurance shall be included in

- 27 -



--------------------------------------------------------------------------------



 



Tenant’s construction costs).; and in insurance companies satisfactory to the
Landlord as to the amount of each policy and the identity of the respective
insurers; and (d) effect and maintain in insurance companies satisfactory to
Landlord, casualty rant insurance in an amount sufficient to meet all real
estate tax payments for one year plus the amount of the minimum rent hereunder
for a period of one year from the date of the casualty. In the event of an
insured loss, the insurance proceeds shall be payable to Landlord and/or
Landlord’s mortgagee and held subject to the provisions of Paragraph 14 hereof.
Tenant agrees to deliver to Landlord all policies for fire and extended coverage
insurance and duplicate policies or certificates from insurance companies with
respect to the other insurance coverages provided for herein, at least five days
prior to the effective date of the particular policy and from time to time
thereafter as new policies are issued. Each insurance policy or certificate
shall, to the extent obtainable, contain an agreement by the insurer that such
policy shall not be cancelled without at least ten (10) days prior written
notice to Landlord and to Landlord’s mortgagee and that any losses shall be paid
notwithstanding any act or neglect of Tenant or Landlord. If Tenant shall fail
to effect or maintain such insurance, Landlord may effect the same and Tenant
agrees to pay on demand any amount properly paid by Landlord for such purpose,
and, in case of its-failure to so pay, the same shall be added to and become
part of the installment of rent next due under the terms of this Lease. Landlord
shall not be limited in the proof of any damages which

- 28 -



--------------------------------------------------------------------------------



 



Landlord may claim against Tenant arising out of or by reason of Tenant’s
failure to provide and keep in force general liability policies as aforesaid, to
the amount of the insurance premium or premiums not paid or incurred by Tenant
which would have been payable upon such insurance but shall also be entitled to
recover as damages for such breach, the uninsured amount of any loss, liability,
damages, claims, costs and expenses of suits, judgments and interest, suffered,
or incurred by Landlord by reason of accident or disaster occurring on the
demised premises which should have been insured hereunder. The Tenant shall not
violate or permit to be violated any condition of any of said policies, and
Tenant shall so perform and satisfy the requirements of the companies writing
such policies that at all times companies of good standing shall be willing to
write such insurance. Subject to approval by Landlord’s mortgagee, all insurance
to be carried by Tenant hereunder may be provided under blanket coverage
policies and certificates of such insurance may be submitted. Any of Tenant’s
insurers which are satisfactory to Landlord’s first mortgagee shall be deemed
also approved by Landlord for purposes of this Lease.

     13. Tenant will indemnify and save harmless Landlord from and against any
and all liability, loss, damages, expenses, cost of action, suits, interest,
fines, penalties, claims and judgments (to the extent that the same are not paid
out of the proceeds of any policies of insurance furnished by Tenant to Landlord
pursuant to Paragraph 12 hereof) arising from injury or claim of injury, from
and after the date Tenant takes possession of the

- 29 -



--------------------------------------------------------------------------------



 



demised premises and during the term of this Lease to persons or property of any
and every nature, and from any matter of thing, growing out of the occupation,
possession, use, management, improvement, construction, alteration, repair,
maintenance or control of the demised premises, the buildings and improvements
now or hereafter located thereon, the facilities and equipment therein, the
streets, sidewalks, vaults, vault spaces, curbs and gutters adjoining the
premises, the appurtenances thereto or the franchises and privileges connected
therewith (other than such as nay have been caused by the negligence of
Landlord, its agents or employees), or arising out of Tenant’s failure to
perform, fully and promptly, or Tenant’s postponement of compliance with, each
and every term, covenant, condition and agreement herein provided to be
performed by Tenant. Tenant, at Tenant’s cost and expense, will defend by
counsel any and all suits that may be brought, and claims which may be made,
against Landlord, or in which Landlord may be impleaded with others, whether
Landlord shall be liable or not, upon any such above-mentioned liability, loss,
damages, expenses, costs of action, suits, interest, fines, penalties, claims
and judgments and shall satisfy, pay and discharge any and all judgments that
may be imposed against Landlord in any such action or actions in which Landlord
may be a party defendant, or that may be filed against the demised premises, the
buildings and improvements thereon or the appurtenances thereto, or any interest

- 30 -



--------------------------------------------------------------------------------



 



therein, and in the event of the failure of Tenant to pay the sum or sums for
which Tenant shall become liable as aforesaid, then Landlord may pay such sum or
sums, with all interest and charges which nay have accrued thereon, and the
amount so paid by Landlord shall be payable by Tenant to Landlord upon demand
together with interest thereon at the rate of two percentage points above the
prime interest rate charged by Riggs National Bank, Washington, D. C., from the
date of payment thereof by Landlord plus reasonable counsel fees incurred by
Landlord. Tenant’s obligations under the last sentence of this Paragraph 13
shall be deemed satisfied if performed and discharged by an insurer or anyone
else on Tenant’s behalf rather than Tenant itself.

     14. If any building, fixture or other improvements hereafter situated on
the demised premises (except movable trade fixtures, furniture and furnishings)
should at any time during the term of this Lease be damaged or destroyed by fire
or otherwise, the Tenant shall (except as otherwise hereinafter provided), at
its sole cost and expense (except to the extent that it shall be reimbursed out
of insurance proceeds), restore and rebuild the same as nearly as possible to
the condition they were in immediately prior to such damage or destruction, and
such restoration and rebuilding, prosecuted with reasonable diligence, shall be
completed as soon as reasonably possible. No damage or destruction of any
building or any of the fixtures or other property therein shall be grounds for
the termination of this Lease except as hereinafter provided during the last two
years of the term, or relieve the Tenant from any obligation created or imposed
by the virtue of this Lease, any laws of the State of Virginia to the

- 31 -



--------------------------------------------------------------------------------



 



contrary notwithstanding including, but without limiting the generality of the
foregoing, Tenant’s obligation to make payment of the rent and all other charges
on the part of Tenant to be paid, and the Tenant’s obligation to perform all
other covenants and agreements on the part of the Tenant to be performed. To the
extent Landlord shall receive rental payments from Tenant’s casualty rent
insurance carrier, Tenant shall be given a credit against the minimum rent and
other charges payable by Tenant for the amount so received for the period for
which such payments are applicable. All insurance proceeds payable on account of
such damages arising from insurance required under the provisions of this Lease
shall be paid by Landlord and/or its first mortgagee to Tenant in the case of
any particular casualty resulting in a loss payment not exceeding $50,000.00 in
the aggregate, provided that the Tenant is not in default under this Lease. In
case of any particular casualty resulting in a loss payment in excess of
$50,000.00 in the aggregate, the insurance proceeds shall be paid to and held by
the Landlord and/or its first mortgagee in an escrow fund and shall be disbursed
to Tenant, or its Contractor, from time to time as construction progresses,
subject to a ten percent (10%) holdback payable upon satisfactory completion of
the restoration, rebuilding or repair. In the event any surplus of insurance
proceeds shall remain after repairs or replacement of said building shall have
been made, such excess shall forthwith be paid to Tenant. If there is no first
mortgagee, insurance funds in excess of $50,000.00 shall be held in escrow
jointly by Landlord and Tenant for disbursement as required by this Lease

- 32 -



--------------------------------------------------------------------------------



 



     In the event that at least fifty percent of the demised premises shall be
damaged by fire or other insured casualty during the last two years of the
initial term of this Lease or any exercised extension thereof, then Tenant shall
have the right to terminate this Lease by giving written notice to Landlord
within thirty days of the date of casualty. In such event, all insurance
proceeds, exclusive of proceeds payable to Tenant for trade fixtures, trade
equipment, inventory and other property of Tenant, shall belong to Landlord.
Unless this Lease shall have been terminated, Tenant shall have the right to
negotiate and adjust all loss with its insurance carriers.

     15. If the whole of the demised premises shall be taken or condemned by any
competent authority for any public or quasi public use or purpose, this Lease
shall terminate as of the date of title vesting in such authority.

     If more than 25% of the floor area of the building then constructed upon
the demised premises shall be so taken, either party hereto may elect, by giving
written notice to the other, not more than sixty days after the date on which
title shall vest in such authority, to terminate this Lease, whereupon, this
Lease shall cease and terminate as of the date of title vesting.

     It is agreed, however, that Tenant may nullify Landlord’s election to
terminate this Lease by advising Landlord in writing within ten days after
receipt of Landlord’s written notice of termination that Tenant agrees that the
minimum rent shall not be reduced more than twenty-five percent, notwithstanding
that more than 25% of the floor area of the building then constructed upon the
demised premises shall have been taken or condemned, and that

- 33 -



--------------------------------------------------------------------------------



 



Tenant desires this Lease to remain in full force and effect.

     In case of any taking or condemnation where this Lease is not terminated,
the entire award shall he the property of Landlord and Tenant hereby assigns to
Landlord all its right, title and interest in and to any such award. It is
agreed, however, that if a portion of the building is taken and this Lease is
not terminated, Tenant must restore the building to a complete architectural
unit and Landlord shall make available to Tenant that portion of the award so
needed by Tenant. In the event this Lease is terminated as a result of a taking
or condemnation, Landlord shall pay to Tenant the unamortized portion of the
cost of improvements made by Tenant to the demised premises (for which Tenant
has not previously been reimbursed by Landlord), as determined by Tenant’s
federal income tax returns.

     Subject to the provisions of the third paragraph in this Paragraph 15, the
minimum rent in the case of any taking or condemnation, shall be apportioned as
of the date of vesting of title and, if the term of this Lease shall not have
ceased and terminated as of said date, Tenant shall be entitled to a pro rata
reduction in the annual minimum rent payable hereunder based on the proportion
which the floor area of the space taken in the building then constructed on the
demised premises bears to the entire floor area of the building then constructed
on the demised premises immediately prior to such taking. There shall be no
adjustment in minimum rent unless a portion of the building located on the
demised premises shall be taken.

     No such taking of any parking area shall give Tenant any right to terminate
this Lease unless the number of on-grade

- 34 -



--------------------------------------------------------------------------------



 



parking spaces which can be provided on the remaining land shall be less than
75% of the number of on-grade parking spaces which were provided immediately
prior to the taking. In the latter event, Tenant shall have the right to
terminate this Lease by giving written notice to Landlord within thirty days of
the date of taking.

     16. Landlord covenants and agrees that Tenant on paying the rents and
observing and keeping the covenants, agreements and stipulations of this Lease
on its part to be kept, shall lawfully, peaceably and quietly hold, occupy and
enjoy said demised premises during the term of this Lease, without hindrance,
ejection or molestation by Landlord or any person or persons lawfully claiming
under Landlord. Landlord warrants that it has good and marketable title to the
demised premises, subject only to those exceptions listed in the Certificate of
Title attached hereto as Exhibit “A-2”. In the event that Tenant is unable to
purchase a leasehold insurance policy in an amount not less than $1,100,000.00
on or before the date upon which Landlord is required to deliver possession of
the demised premises to Tenant from any reputable title insurance company in the
Metropolitan Washington area at normal rates with only those standard printed
exceptions under ALTA, Form B and those exceptions listed in Exhibit “A-2”,
Tenant’s sole remedy shall be to terminate this Lease. Notice of such
termination must be given by Tenant to Landlord within thirty days after the
aforesaid date.

     17. (a) It is agreed by and between the parties that (1) if default be made
by the Tenant in the payment of the rent above reserved, or any part thereof, or
(2) if default be made by Tenant in any of the covenants and agreements herein
contained, which default shall not be cured within fifteen (15) days after

- 35 -



--------------------------------------------------------------------------------



 



notice to Tenant, or if such default is such as cannot reasonably be cured
within such period, then if such cure shall not be commenced within fifteen
(15) days after notice to Tenant of such default and thereafter diligently
completed, or (3) if the Tenant’s leasehold estate shall be taken on execution,
or (4) if the Tenant shall be declared bankrupt or insolvent according to law,
or shall make an assignment for the benefit of creditors, then and in any such
case, the Landlord may lawfully, immediately or at any time thereafter and
without notice or demand, and without liability for any damage that may be done
to the property of the Tenant, enter into and upon the demised premises and
improvements and repossess the same and declare this Lease and the tenancy
hereby created terminated, expel the Tenant and those claiming under the Tenant,
and Landlord shall be entitled to the benefit of all applicable laws respecting
the speedy recovery of lands and tenements held over by tenants or proceedings
in ejectment, distraint, forcible entry and detainer, and all without prejudice
to any remedies which might otherwise be used by the Landlord for arrears of
rent or for any breach of Tenant’s covenants herein contained. Tenant further
agrees that notwithstanding such re-entry, Tenant shall remain liable for any
rent or damages which may be due or sustained prior thereto, and Tenant shall
further be liable for the amount of the rent reserved under this Lease at the
times herein stipulated for payment of rent for the balance of the term, less
any amount received by Landlord during such period from others to whom the
demised premises may be rented on such terms and conditions, whether for a
longer or a shorter period than the term of this Lease, and at such rentals as
Landlord, in its sole discretion, shall deem proper. There shall be deducted
from any such

- 36 -



--------------------------------------------------------------------------------



 



amounts received by Landlord from others any expenses, including, but not
limited to brokerage fees, legal fees, redecorating or remodeling expenses,
incurred by Landlord in such reletting.

     (b) It is agreed by and between the parties that the Landlord shall have at
all times the right to distrain for rent and other charges due and shall have a
first and valid lien upon all property of the Tenant on the demised premises
whether or not exempt by law, for payment of the rent and other charges herein
reserved. Landlord agrees to subordinate its Landlord’s lien to the financing by
Tenant of its fixtures and trade items and inventory.

     (c) With respect to a default by Tenant in the payment of rent, Tenant
shall have seven days to cure such default after receipt of written notice from
Landlord. It is agreed, however, that Landlord shall not be required to give
such notice more than three times in any twelve-month period.

     18. Tenant shall have the right to assign this Lease and/or sublet all or a
portion of the demised premises without the consent of the Landlord.

     If this Lease shall be assigned or if the demised premises or any part
thereof be sublet or occupied by anyone other than Tenant, Landlord may collect
rent from the assignee, subtenant or occupant and apply the net amount collected
to the rent herein reserved, but no such collection of rent shall be deemed a
release of Tenant from the further performance by Tenant of the covenants on the
part of Tenant herein contained.

     19. Each party hereto agrees that at any time (but not more often than
twice in each calendar year) during the term of

- 37 -



--------------------------------------------------------------------------------



 



this Lease, within ten (10) days after request by the other party hereto, it
will execute, acknowledge and deliver to such other party or to any prospective
purchaser, assignee, sublessee or mortgagee designated by such other party, a
certificate stating: (a) that this Lease is unmodified and in force and effect
(or if there have been modifications, that this Lease is in force and effect as
modified, and identifying the modification agreements); (b) the date to which
rent has been paid; (c) whether or not there is any existing default by Tenant
in the payment of any rent or other sum of money hereunder, and whether or not
there is any other existing default by either party hereto with respect to which
a notice of default has been served, and if there is any such default,
specifying the nature and extent thereof; and (d) whether or not there are any
set-offs, defenses or counterclaims against enforcement of the obligations to be
performed hereunder existing in favor of the party executing such certificate.

     20. Any notices given or required hereunder shall be in writing and shall
be given or made by mailing the same by certified mail, postage prepaid,
addressed:

     To the Landlord – Messrs. Walter J. Hodges and

     

  Joseph P. Smyth, Esquire
 
   

  c/o Walter J. Hodges

  4697 South 34th Street

  Arlington, Virginia 22206
 
   

  with a copy to:
 
   

  Joseph P. Smyth, Esquire

  6045 Wilson Boulevard

  Arlington, Virginia 22205

- 38 -



--------------------------------------------------------------------------------



 



     To the Tenant – Hechinger Company

     

  Attn: Mr. John W. Hechinger, President

  90l – 17th Street, N.E.

  Washington, D. C. 20002

     In the event the Tenant shall have assigned its entire interest in this
Lease to one entity or shall have sublet the entire demised premises to one
entity, Landlord agrees to send a copy of any notice sent to Tenant to the
assignee or sublessee and such assignee or sublessee shall have the same rights
as Tenant to cure any default hereunder.

     21. Landlord and its agents shall have the right of access to the demised
premises during reasonable business hours to inspect the same in order to assure
compliance with this Lease, or to show the same to prospective purchasers; and
for a period of six (6) months prior to the expiration of the Lease term, may
erect “For Sale” or “For Lease” signs of such size and in such manner as not to
interfere with the operation of Tenant’s business. Any such inspection or
showing shall be performed in such a manner so as not to unreasonably interfere
with the conduct of Tenant’s business.

     22. No waiver by Landlord of any breach by Tenant of any term, covenant,
condition or agreement herein and no failure by Landlord to exercise any right
or remedy in respect of, any breach hereunder, shall constitute a waiver or
relinguishment for the future of any such term, covenant, condition or agreement
or of any subsequent breach of any such term, covenant, condition or agreement,
nor bar any right or remedy or Landlord in respect of any such subsequent
breach, nor shall the receipt of any rent or additional rent, or any portion
thereof, by Landlord,

- 39 -



--------------------------------------------------------------------------------



 



operate as a waiver of the rights of Landlord to enforce the payment of any
other such rent or additional rent then or thereafter in default, or to
terminate this Lease, or to recover the demised premises or to invoke any other
appropriate remedy which Landlord may select as herein or by law provided.

     23. The term “Landlord” as used in this Lease, so far as covenants or
obligations on the part of Landlord are concerned, shall be limited to mean and
include only the owner or owners at the time in question of the fee of the
demised premises, and in the event of any transfer or transfers of the title to
such fee Landlord herein named (and in case of any subsequent transfers or
conveyances, the then grantor) shall be automatically freed and relieved from
and after the date of such transfer and conveyance of all personal liability as
respects the performance of any covenants or obligations on the part of Landlord
contained in this Lease thereafter to be performed, provided that, any funds in
the hands of Landlord or the then grantor at the time of such transfer, in which
Tenant has an interest, shall be turned over to the grantee and any amount then
due and payable to Tenant by Landlord or the then grantor under any provision of
this Lease shall be paid to Tenant, and, provided further that upon any such
transfer, the grantee or transferee shall expressly assume and agree to be bound
by, subject to the limitations of this paragraph, all of the terms, covenants
and conditions in this Lease contained, to be performed on the part of Landlord
it being intended hereby that the covenants and

- 40 -



--------------------------------------------------------------------------------



 



obligations contained in this Lease on the part of Landlord shall, subject as
aforesaid, be binding on Landlord, its successors and assigns, only during and
in respect of their respective successive periods of ownership.

     In the event Landlord assigns this Lease prior to the payment by Landlord
to Tenant of Tenant’s cost of construction, such assignment shall be conditioned
upon the joint and several unconditional guaranty by Landlord to Tenant that
such funds shall be paid.

     24. In the event any provision of this Lease should be disaffirmed in any
bankruptcy, insolvency or similar proceedings involving Landlord, Tenant shall
have sixty days within which to cancel this Lease after receipt of written
notice of such action.

     25. The terms of this Lease shall be construed in accordance with the laws
of the State of Virginia.

     26. If requested by Landlord, Tenant agrees that Landlord may record a
short form of this Lease among the Land Records of Fairfax County, Virginia and
all costs of such recording, including, but not limited to, documentary stamps,
transfer taxes and other recording charges, shall be borne by Landlord. Such
recording costs shall be included as part of “Landlord’s cost.” Both parties
agree to execute a short for a Lease within ten days after request therefor. The
short form shall not include the rental provisions of this Lease.

     27. Landlord and Tenant each warrant to the other that neither has worked
with any real estate broker with respect

- 41 -



--------------------------------------------------------------------------------



 



to this transaction. Subject to such representation, each party agrees to
indemnify and to hold harmless the other party from and against any real estate
brokerage commissions payable to any broker as a result of the signing of this
Lease which either party may have to pay in the event of a breach of this
warranty by the other party. In the event that it is determined that a
commission is payable to Andrew B. Phucas and/or Oak Park Realty as a result of
this transaction, Tenant covenants to pay such commission.

     28. If Landlord, or its successors or assigns, shall desire at any time and
from time to time to sell all or any part of the demised premises, Landlord
shall first obtain a bona fide written offer for the purchase of all or part
thereof. Landlord shall promptly give written notice to Tenant of such written
offer. A true copy of the offer containing all of the terms and conditions of
the proposed purchase, with the name and address of the purchaser shall be
attached to the written notice. Provided Tenant is not in default, for a period
of fifteen (15) days from the receipt of such written notice, Tenant shall have
the exclusive right and option to make the purchase of all or part of the
demised premises at the same price (less brokerage commissions if Landlord does
not have to pay a brokerage commission as a result of the exercise by Tenant of
its right of first refusal), terms and conditions as are set out in the offer.
If Tenant timely exercises its option, settlement shall be made within the same
time, and upon the same terms and conditions

- 42 -



--------------------------------------------------------------------------------



 



as set forth in the bona fide written offer. If the option is not timely
exercised the Landlord shall be true to take the sale to the bona fide offeror;
provided, however, that the sale shall be made within the time provided in the
bona fide written offer and in strict accordance with the price, terms and
conditions as are set forth in the bona fide written offer. The aforesaid right
of first refusal shall be applicable to transfers of partnership interests or
capital stock or other instruments representing a majority of ownership interest
in an entity whose primary asset is the demised premises.

     (b) In the event Tenant fails to execute the aforesaid right of first
refusal, then such right shall be deemed extinguished upon consummation of the
sale pursuant to the bona fide written offer; however, if such sale is not
consummated pursuant to the bona fide written offer, the right of first refusal
shall remain in effect.

     (c) The right of first refusal shall not be applicable to transfers by
gift, will or intestacy, nor shall same be applicable to transfers by Landlord
to members of Landlord’s family or to corporations or trusts substantially owned
or controlled by Landlord, or numbers of Landlord’s family, it being the intent
of the parties that any excluded transfers may be with or without consideration,
but shall not be the purposes of evading Tenant’s right of first refusal, in any
event, the right of first refusal shall remain in full force and effect after
such excluded transfers and shall be binding upon the transferees, or any
successors in title or interest to Landlord.

- 43 -



--------------------------------------------------------------------------------



 



     29. Time is of the essence in this Lease.

     30. So long as Tenant is not in default, all [ILLEGIBLE COPY] counters and
other trade fixtures and trade equipment may be removed from time to time during
the term of this Lease. At the end of the term hereof, Tenant shall remove all
signs, personal property and trade fixtures from the demised premises.

     31. In the event that the applicable zoning laws are changed and the use of
the demised premises becomes a nonconforming use and the demised premises are
damaged or destroyed, the Tenant shall be relieved of its obligation to restore
the improvements if the zoning laws prohibit such restoration. In such event the
fire insurance proceeds, if any, (exclusive of insurance proceeds payable to
Tenant for trade fixtures, trade equipment, inventory and other property of
Tenant) will belong to Landlord.

     32. In the event that there is a complete denial of access to the demised
premises for more than fourteen days, Tenant shall pay two percent of gross
sales in lieu of minimum rent during the period in which complete access is
denied.

     33. Landlord and Tenant each hereby waives all claims for recovery from the
other for any loss or damage to any of its property insured under valid and
collectible insurance policies to the extent of any recovery collectible under
such insurance. Such insurance policies shall provide that the insurance shall
not be prejudiced if the assureds have waived right of recovery from any person
prior to the date and time of loss or damage, if any, permitted by the
applicable policy of insurance. All insurance policies carried by either party
covering the demised premises, including but not limited to contents, fire and
casualty insurance,

- 44 -



--------------------------------------------------------------------------------



 



shall expressly waive any right on the part of the insurer against the other
party.

     34. If so requested by Landlord, Tenant agrees that this Lease shall be
subordinate to the lien of any mortgages or deeds of trust that may now or
hereafter be placed upon the demised premises and to any and all advances to be
made thereunder and to the interest thereon, and all renewals, replacements and
extensions thereof provided the mortgagee or trustees named in said mortgages or
deeds of trust shall agree in writing for the benefit of Tenant to recognize
this Lease and the rights of Tenant hereunder and not disturb Tenant’s use and
enjoyment of the demised premises in the event of foreclosure if Tenant is not
in default beyond any permitted grace periods. The term “Tenant” as used in this
Paragraph 34 shall include Tenant’s assignees and subtenants.

     35. Tenant shall have the right to install signs upon the demised premises
provided that such signs and the installation thereof comply with all applicable
Governmental regulations.

     36. In each case specified in this Lease in which it shall become necessary
to resort to arbitration or appraisal, such arbitration or appraisal shall be
determined as provided in this Paragraph 36. The party desiring such arbitration
or appraisal shall give written notice to that effect to the other party,
specifying in said notice the name and address of the person designated to act
as arbitrator or appraiser on its behalf. Within fifteen (15) days after the
service of such notice, the other party shall give written notice to the first
party specifying the name and address of the person designated to act as
arbitrator or

- 45 -



--------------------------------------------------------------------------------



 



appraiser on its behalf. If the second party fails to notify the first party of
the appointment of its arbitrator or appraiser, as aforesaid, within or by the
time above specified, then the appointment of the second arbitrator or appraiser
shall be made in the same manner as hereinafter provided for the appointment of
a third arbitrator or appraiser in a case where the two arbitrators or
appraisers appointed hereunder and the parties are unable to agree upon such
appointment. The arbitrators or appraisers so chosen shall meet within ten
(10) days after the second arbitrator or appraiser is appointed and if, within
thirty (30) days after the second arbitrator or appraiser is appointed, the said
two arbitrators or appraisers shall not agree upon the question in dispute, they
shall themselves appoint a third arbitrator or appraiser who shall be a
competent and impartial person; and in the event of their being unable to agree
upon such appointment within ten (10) days after the time aforesaid, the third
arbitrator or appraiser shall be selected by the parties themselves if they can
agree thereon within a further period of fifteen (15) days. If the parties do
not so agree, then either party, on behalf of both, may apply to any court of
general jurisdiction in the County in which the demised premises are located for
the appointment of such third arbitrator or appraiser, and the other party shall
not raise any question as to the Court’s full power and jurisdiction to
entertain the application and make the appointment. The decision of the
arbitrators or appraisers so chosen shall be given within a period of sixty
(60) days after the appointment of such third arbitrator or appraiser. The
decision in which any two arbitrators or appraisers so appointed and acting
hereunder concur shall

- 46 -



--------------------------------------------------------------------------------



 



in all cases be binding and conclusive upon the parties. Each party shall pay
the fees and expenses of the one of the two original arbitrators or appraisers
appointed by such party, or in whose stead as above provided, such arbitrator or
appraiser was appointed, and the fees and expenses of the third arbitrator or
appraiser, if any, shall be borne equally by both parties.

     37. Wherever the consent of either party is required, such consent shall
not be unreasonably withheld or delayed.

     38. Landlord agrees to obtain for Tenant within 45 days from the date
hereof a Non-Disturbance Agreement from E. Guy Ridgely, et al, Trustees,
recognizing this Lease and the rights of Tenant hereunder in the event of
foreclosure so long as Tenant is not in default hereunder beyond any permitted
grace periods. Landlord agrees to keep the present Deed of Trust free from
default default until such Non-Disturbance Agreement is obtained. The agreement
of Landlord in the preceding sentence shall be for the sole benefit of Tenant
and for no other party.

     39. This Lease shall be binding upon and inure to the benefit of the
parties hereto, their heirs, successors and assigns.

     Witness the hands and seals of the parties hereto WITNESS:

                  /s/ Juanita E. Smith       /s/ Walter J. Hodges   (Seal)      
                Walter J. Hodges    
 
                /s/ Juanita E. Smith       /s/ Joseph P. Smyth   (Seal)        
              Joseph P. Smyth    
ATTEST:
                        Hechinger Company    
 
               
/s/ [ILLEGIBLE]
      By:   /s/ John W. Hechinger   (Seal)
 
               
/s/ [ILLEGIBLE]
               

- 47 -



--------------------------------------------------------------------------------



 



     Pamela S. Smyth and Margaret L. Hodges join in the execution of this Lease
for the sole purpose of subordinating to the provisions of this Lease (and any
and all modifications, renewals, extensions or supplements to this Lease) any
dower or other estate or interest which either may have in the property which is
the subject of this Lease and agree to grant such further assurances of this
subordination as may be requested.

WITNESS :

                 
/s/ Juanita E. Smith
          /s/ Pamela S. Smyth   (Seal)
 
               

          Pamela S. Smyth    
 
               
/s/ Juanita E. Smith
          /s/ Margaret L. Hodges   (Seal)
 
               

          Margaret L. Hodges    

 



--------------------------------------------------------------------------------



 



Exhibit “A”
(Plat of Property)

 



--------------------------------------------------------------------------------



 



County of Arlington
Commonwealth of Virginia

     I hereby certify that on this 28th day of December 1973, before me, a
notary Public, personally appeared Walter J. Hodges and Margaret L. Hodges and
acknowledged that they executed the within Lease for the purposes therein
contained.

     

  /s/ Juanita E. Smith

   

  Notary Public

My Commission Expires:

County of Arlington
Commonwealth of Virginia

     I hereby certify that on this 28th day of December 1973, before me, a
Notary Public, personally appeared Joseph P. Smyth and Pamela S. Smyth and
acknowledged that they executed the within Lease for the purposes therein
contained.

     

  /s/ Juanita E. Smith

   

  Notary Public

My Commission Expires:

District of Columbia

     I hereby certify that on this 28th day of December 1973, before me, a
Notary Public, in and for the State of Maryland, personally appeared John W.
Hechinger President of Hechinger Company, a body corporate, and acknowledged
that he executed the within Lease on behalf of said corporation in his corporate
capacity as President.

     

  /s/ [ILLEGIBLE COPY]

   

  Notary Public

My Commission Expires:

 



--------------------------------------------------------------------------------



 



(FLOOR MAP) [l14358al1435803.gif]

NOTES:



1.   THIS PLAT SHOWS ALL COVENANTS, RESTRICTIONS, EASEMENTS OR DEDICATIONS OF
RECORD WHICH MAY EXIST IN THE CHAIN OF TITLE AS SHOWN ON THE SMYTH AND McDOWELL
CERTIFICATION OF TITLE DATED OCTOBER 30, 1973.   2.   THIS PLAT IS DELINEATED ON
ASSESSMENT MAP 01.2 AND IS ZONED CG.   3.   THIS PROPERTY IS SUBJECT TO
COMPLIANCE WITH FAIRFAX COUNTY ZONING AND SITE PLAN ORDINANCES PRIOR TO ISSUANCE
OF A BUILDING PERMITS.   4.   PROPERTY NOW IN THE NAME OF SUNSET DEVELOPMENT
CORPORATION OF NORTHERN VIRGINIA AS RECORDED IN DEEDBOOK 2251 AT PAGE 181.

SURVEYORS CERTIFICATE

     I HEREBY CERTIFY TO THE HECHINGER COMPANY THAT THIS SURVEY IS CORRECT AS TO
THE AREAS SHOWN, THAT RIGHTS-OF-WAY AND EASEMENTS OF RECORD ARE DELINEATED
HEREON, THAT THE POSITION OF ALL THE EXISTIN IMPROVEMENTS ON THE ABOVE DESCRIBED
PROPERTY HAVE BEEN CAREFULLY ESTABLISHED BY A [ILLEGIBLE COPY] SURVEY OR
EQUIVALENT.

     
[SEAL]
  12/5/73

   
/s/ [ILLEGIBLE COPY]
  DATE      
CERTIFIED LAND SURVEYOR
   

PLAT

SHOWING THE PROPERTY OF

SUNSET DEVELOPMENT
CORPORATION OF
NORTHERN VIRGINIA

MASON DISTRICT

FAIRFAX COUNTY, VIRGINIA

      SCALE: [ILLEGIBLE COPY]   DECEMBER 5, 1973
REV. DECEMBER 13, 1973

WALTER L. PHILLIPS
INC.
CERTIFIED CIVIL ENGINEERS AND LAND SURVEYORS
901 W. BROAD STREET FALLS CHURCH, VIRGINIA





--------------------------------------------------------------------------------



 



VALTER L. PHILLIPS
INCORPORATED
CIVIL ENGINEERS
LAND SURVEYORS
PLANNERS



--------------------------------------------------------------------------------

DIRECTORS
WALTER L. PHILLIPS, P.E.
CHAIRMAN OF THE BOARD
W. LEE. PHILLIPS, JR. P.E.
PRESIDENT
ROBERT A. KINSEY, P.E.
VICE PRESIDENT



--------------------------------------------------------------------------------

ASSOCIATE
JERRY A. McKNIGHT, C.LS.

Description of the Property of Sunset Development Corporation of Northern
Virginia, Mason District, Fairfax County, Virginia.

     “Beginning at a point in the north line of Leesburg Pike, Virginia Route 7,
as widened, said point marks the southeast corner of the L. P. Corporation;
thence with the east line of said L. P. Corporation and then continuing with the
east line of Hardin Corporation, N 19° 18’ 50” E, 611.54 feet to a point marking
the northeast corner of the Hardin Corporation in the south line of the Amanda
Corporation; thence with the south line of the Amanda Corporation and continuing
with the south line of Payne, S 61° 32° 20” E, 423.31 feet to a corner to Payne;
thence continuing with the west line of Payne, S 19° 18’ 50” W, 614.54 feet to a
point in the north line of Leesburg Pike, Virginia Route 7, as widened, marking
the southwest corner of Payne; thence with the said north line of Leesburg Pike,
Virginia Route 7, as widened, N 61° 08’ 20” W, 423.80 feet to the beginning and
containing 5.8817 acres.”

     

  /s/ Walter L. Phillips

   

  Walter L. Phillips, C.L.S.

  December 10, 1973

901 W. BROAD STREET
FALLS CHURCH, VA, 22048
(705)532-5163

Exhibit A-1

(Description of Property)

 